     Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 1 of 126 PageID #:2767




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


    UBIQUITI NETWORKS, INC.,                      )
                                                  )
                        Plaintiff,                )        No. 1:18-cv-05369
                                                  )
    v.                                            )        Hon. Gary Feinerman
                                                  )
    CAMBIUM NETWORKS, INC.; CAMBIUM               )
    NETWORKS, LTD.; BLIP NETWORKS,                )        JURY TRIAL DEMAND BY ALL
    LLC; WINNCOM TECHNOLOGIES, INC.;              )        DEFENDANTS
    SAKID AHMED; and DMITRY MOISEEV.              )
                                                  )
                         Defendants.
                                                  )

         DEFENDANTS’ FIRST AMENDED ANSWER AND AFFIRMATIVE DEFENSES
            TO UBIQUITI NETWORKS, INC.’S FIRST AMENDED COMPLAINT

           Defendants Cambium Networks, Inc. (“Cambium”), Cambium Networks, Ltd. (“Cambium

UK”)1, Blip Networks, LLC (“Blip”), Winncom Technologies, Inc. (“Winncom”), Sakid Ahmed
(“Ahmed”), and Dmitry Moiseev (“Moiseev”) (collectively, “Defendants”), by their attorneys,

answer Plaintiff Ubiquiti Networks, Inc.’s (“Plaintiff”) First Amended Complaint (“FAC”) as

follows:
                                       NATURE OF ACTION

           1.    Ubiquiti and Cambium are direct competitors in the wireless networking industry.

Since 2009, Ubiquiti’s M-series devices have been used by customers primarily to provide wireless

internet access to consumers. Ubiquiti sells its M-series devices with pre-installed firmware

developed by Ubiquiti at great expense, which operates the devices and ensures they perform as



1This Answer refers to Cambium Networks, Ltd. as “Cambium UK” to clearly indicate its
difference from its subsidiary, the U.S. entity Cambium Networks, Inc. Note that this naming
convention is different from that of the Complaint, which refers to Cambium Networks, Ltd. as
“Cambium Networks.”
  Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 2 of 126 PageID #:2767




intended by Ubiquiti, as expected by Ubiquiti-device customers and as required by federal

regulators. Much of Ubiquiti’s firmware, and the work that went into developing, marketing,

licensing and servicing that firmware, is protected by license agreements, copyright laws and anti-

circumvention statutes.

       ANSWER: Defendants Cambium, Cambium UK, Ahmed, and Moiseev (collectively,

“Cambium Defendants”) admit they are involved in the wireless networking industry and are

direct competitors with Ubiquiti. Cambium Defendants lack knowledge or information sufficient

to form a belief as to the truth of the remaining allegations as set forth in paragraph 1, and

therefore deny them. Blip and Winncom (collectively, “Non-Cambium Defendants”) lack

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

as set forth in paragraph 1, and therefore deny them.

       2.      Seeking to unlawfully capitalize on Ubiquiti’s development work and to unfairly

take advantage of Ubiquiti’s substantial installed Ubiquiti-device customer base, Defendant

Cambium used Ubiquiti’s firmware without authorization to create firmware licensed under the

tradename “Elevate,” which was specifically designed to replace the proprietary firmware on

Ubiquiti’s devices, thereby allowing Cambium to reap illicit license fees while also providing

Cambium with a means of inserting its own devices into Ubiquiti-exclusive wireless networks.

       ANSWER: Cambium Defendants admit that they created firmware under the tradename

“Elevate” that was designed to replace the firmware on Ubiquiti’s devices. Cambium Defendants

deny the remaining allegations as set forth in paragraph 2. Non-Cambium defendants lack

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

as set forth in paragraph 2, and therefore deny them.




                                                2
  Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 3 of 126 PageID #:2767




       3.      In creating, installing and using the Elevate firmware, Defendants breached their

license agreements with Ubiquiti, violated Ubiquiti’s copyrights and unlawfully evaded Ubiquiti’s

anti-circumvention technologies causing harm to Ubiquiti.

        ANSWER: Defendants deny the allegations as set forth in paragraph 3.

       4.      In addition, Cambium’s unlawful marketing and licensing of Elevate to Ubiquiti’s

customers interfered with Ubiquiti’s contractual relations with those Ubiquiti-device customers,

and induced and contributed to those Ubiquiti-device customers breaching their own license

agreements with Ubiquiti, violating Ubiquiti’s copyrights, and unlawfully evading Ubiquiti’s anti-

circumvention technologies – thereby causing additional harm to Ubiquiti.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 4. Non-

Cambium defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 4, and therefore deny them.

       5.      Going far beyond what could possibly be considered legitimate competitive

behavior, Defendants engaged in extensive willful criminal copyright infringement and mail/wire

fraud in creating, marketing, and licensing Elevate, in violation of the federal RICO statute.

       ANSWER: Defendants deny the allegations as set forth in paragraph 5.

       6.      Ubiquiti brings this action to enjoin Defendants from further harming Ubiquiti and

to obtain compensation for the damages Ubiquiti has suffered and will continue to suffer.

       ANSWER: Defendants admit that Plaintiff purports to have filed a Complaint for

injunctive relief and damages. Defendants deny the remaining allegations as set forth in

paragraph 6.




                                                 3
  Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 4 of 126 PageID #:2767




                                              PARTIES

       7.         Plaintiff Ubiquiti is a corporation organized under the laws of the State of

Delaware, with its principal place of business at 685 Third Avenue, 27th Floor, New York, New

York 10017.

       ANSWER:           Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations as set forth in paragraph 7, and therefore deny them.
       8.         Defendant Cambium is a corporation organized under the laws of the State of

Delaware, with its principal place of business at 3800 Golf Road, Suite 360, Rolling Meadows,

Illinois 60008.

       ANSWER:           Cambium Defendants admit that Cambium is a corporation organized under

the laws of the State of Delaware and that its principal place of business is at 3800 Golf Road,

Suite 360, Rolling Meadows, Illinois 60008. Non-Cambium Defendants lack knowledge or

information sufficient to form a belief as to the truth of the allegations as set forth in paragraph 8,

and therefore deny them.
       9.         Defendant Cambium Networks is a British limited liability company with its

principal place of business in England. Cambium Networks is the parent company of Cambium.

       ANSWER:           Cambium Defendants admit that Cambium UK is a British limited liability

company with its principal place of business in England and that Cambium UK is the parent

company of Cambium. Non-Cambium Defendants lack knowledge or information sufficient to

form a belief as to the truth of the allegations as set forth in paragraph 9, and therefore deny them.
       10.        Defendant Blip is an Illinois limited liability company, with its principal place of

business at 6 Sharp Rock Road, Ava, Illinois 62907-2528.

ANSWER:           Blip admits that Blip is an Illinois limited liability company. Blip denies that its

principal place of business is at 6 Sharp Rock Road, Ava, Illinois 62907-2528. Cambium



                                                   4
  Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 5 of 126 PageID #:2767




Defendants and Winncom lack knowledge or information sufficient to form a belief as to the truth

of the allegations as set forth in paragraph 10, and therefore deny them.
       11.     Defendant Winncom is an Ohio corporation, with its principal place of business at

28900 Fountain Parkway # B, Solon, Ohio 44139-4383.

       ANSWER:         Winncom admits that Winncom is an Ohio corporation, with its principal

place of business at 28900 Fountain Parkway # B, Solon, Ohio 44139-4383. Cambium

Defendants and Blip lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 11, and therefore deny them.
       12.     Defendant Sakid Ahmed is the Vice President of Engineering at Cambium

Networks and a resident of Chicago, Illinois.

       ANSWER:         Cambium Defendants deny that Ahmed is the Vice President of Engineering

at Cambium UK. Cambium Defendants admit that Ahmed is a resident of Chicago, Illinois. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 12, and therefore deny them.
       13.     Defendant Dmitry Moiseev is a Project Engineer at Cambium Networks and a

resident of Hoffman Estates, Illinois.

       ANSWER:         Cambium Defendants deny that Moiseev is a Project Engineer at Cambium
UK. Cambium Defendants admit that Moiseev is a resident of Hoffman Estates, Illinois. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 13, and therefore deny them.
                                JURISDICTION AND VENUE

       14.     This Court has subject matter jurisdiction over Ubiquiti’s claims arising under the

Copyright Act, 17 U.S.C. § 101 et seq. (“Copyright Act”), the Computer Fraud and Abuse Act, 18

U.S.C. § 1030, et seq. (“CFAA”), the Digital Millennium Copyright Act, 17 U.S.C. § 101, et seq.

(“DMCA”), the Lanham Act, 15 U.S.C. § 1125 et seq. (“Lanham Act”), and the Racketeer


                                                 5
  Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 6 of 126 PageID #:2767




Influenced and Corrupt Organizations Act, 18 U.S.C. § 1961 et seq. (“RICO”) pursuant to this

Court’s federal question jurisdiction under 28 U.S.C. §§ 1331 and 1338(a). This Court also has

supplemental jurisdiction over all other claims asserted herein pursuant to 28 U.S.C. § 1367

because those claims are so related to the claims brought under the federal statutes so as to form

part of the same case or controversy.

        ANSWER:         Defendants admit the allegations set forth in paragraph 14.
        15.     This Court has personal jurisdiction over Defendant Cambium. Cambium is

registered to do business in the State of Illinois and has a regular and established place of business

in Illinois and in this District at 3800 Golf Road, Suite 360, Rolling Meadows, Illinois 60008, and

is and has been doing business in Illinois and in this District at all times relevant hereto.

        ANSWER:         Cambium Defendants admit the allegations as set forth in paragraph 15.

Non-Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations as set forth in paragraph 15, and therefore deny them.
        16.     This Court has personal jurisdiction over Defendants Sakid Ahmed and Dmitry

Moiseev, Illinois residents who live, work, are employed, and carried out acts described herein

within this district.

        ANSWER:         Cambium Defendants deny that they carried out acts described in the FAC
within this District. Cambium Defendants admit the remaining allegations as set forth in paragraph

16. Non-Cambium Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations as set forth in paragraph 16, and therefore deny them.
        17.     This Court has personal jurisdiction over all Defendants because directly or through

intermediaries, they have committed acts within or directed at Illinois, causing harm herein and

giving rise to this action, and/or have established minimum contacts with Illinois such that the

exercise of jurisdiction would not offend traditional notions of fair play and substantial justice.


                                                   6
  Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 7 of 126 PageID #:2767




       ANSWER:         Cambium Defendants deny the allegations as set forth in paragraph 17 with

respect to Cambium UK. Cambium Defendants deny that Cambium Defendants, directly or

through intermediaries, have committed actions within or directed at Illinois, causing harm herein

and giving rise to this action. Cambium Defendants admit the remaining allegations as set forth in

paragraph 17 with respect to Cambium, Ahmed, and Moiseev. Cambium Defendants lack

knowledge or information sufficient to form a belief as to the truth of the allegations as set forth

in paragraph 17 with respect to Non-Cambium Defendants, and therefore deny them. Blip denies

that Blip, directly or through intermediaries, has committed actions within or directed at Illinois,

causing harm herein and giving rise to this action. Blip admits the remaining allegations as set

forth in paragraph 17 with respect to Blip. Blip lacks knowledge or information sufficient to form

a belief as to the truth of the allegations as set forth in paragraph 17 with respect to Cambium

Defendants or Winncom, and therefore denies them. Winncom denies the allegations as set forth

in paragraph 17 with respect to Winncom. Winncom lacks knowledge or information sufficient to

form a belief as to the truth of the allegations as set forth in paragraph 17 with respect to Cambium

Defendants or Blip, and therefore denies them.
       18.     Venue is proper in this Court because Defendants Cambium, Ahmed, Moiseev, and

Blip reside or may be found in this District. See 28 U.S.C. §§ 1391(b) & (c), and 1400(a).

       ANSWER:         Cambium Defendants and Blip deny the allegations as set forth in paragraph
18. Winncom lacks knowledge or information sufficient to form a belief as to the truth of the

allegations as set forth in paragraph 18, and therefore denies them.
       19.     Venue is also proper because a substantial part of the events and omissions giving

rise to the instant action occurred within this District. Unlawful and improper conduct including

the violations of the CFAA, copyright infringement, and fraudulent mailing and interstate wire

communications have occurred and originated within this District.

       ANSWER:         Cambium Defendants deny the allegations as set forth in paragraph 19 with

respect to Cambium Defendants. Cambium Defendants lack knowledge or information sufficient

                                                 7
  Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 8 of 126 PageID #:2767




to form a belief as to the truth of the allegations as set forth in paragraph 19 with respect to Non-

Cambium Defendants, and therefore deny them. Blip denies the allegations as set forth in

paragraph 19 with respect to Blip. Blip lacks knowledge or information sufficient to form a belief

as to the truth of the allegations as set forth in paragraph 19 with respect to Cambium Defendants

or Winncom, and therefore denies them. Winncom denies the allegations as set forth in paragraph

19 with respect to Winncom. Winncom lacks knowledge or information sufficient to form a belief

as to the truth of the allegations as set forth in paragraph 19 with respect to Cambium Defendants

or Blip, and therefore denies them.
       20.     Venue is also proper pursuant to 18 U.S.C. § 1965 and 28 U.S.C. § 1391 because

Defendants are subject to personal jurisdiction in this District.

       ANSWER:         Cambium Defendants deny the allegations as set forth in paragraph 20 with

respect to Cambium Defendants. Cambium Defendants lack knowledge or information sufficient

to form a belief as to the truth of the allegations as set forth in paragraph 20 with respect to Non-

Cambium Defendants, and therefore deny them. Blip denies the allegations as set forth in

paragraph 20 with respect to Blip. Blip lacks knowledge or information sufficient to form a belief

as to the truth of the allegations as set forth in paragraph 20 with respect to Cambium Defendants

or Winncom, and therefore denies them. Winncom denies the allegations as set forth in paragraph

20 with respect to Winncom. Winncom lacks knowledge or information sufficient to form a belief

as to the truth of the allegations as set forth in paragraph 20 with respect to Cambium Defendants

or Blip, and therefore denies them.



                                  FACTUAL BACKGROUND

      A.       Ubiquiti Expends Substantial Time, Effort And Financial Resources
               Creating Its Industry-Leading Wireless Networking Products.

       21.     Ubiquiti designs, develops, and sells, among other things, industry-leading

proprietary wireless networking products at a more attractive price point than many of its


                                                  8
  Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 9 of 126 PageID #:2767




competitors, including Defendant Cambium. Ubiquiti’s wireless products are used throughout the

world to provide internet access, mostly in more rural areas where hardwired infrastructure is not

readily available or economically feasible.

       ANSWER:         Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations as set forth in paragraph 21, and therefore deny them.
       22.     Ubiquiti’s broadband product line includes a range of M-series devices: the

NanoStation M and NanoStation Loco, which are wireless products meant to be installed on

customer premises; the NanoBridge M-series, the NanoBeam M-series, and the PowerBeam M-

series, which are wireless bridges that rebroadcast information received; the AirGrid M-series,

which is a broadband wireless device designed to work at distances up to 50+ kilometers, and the

Rocket M-series, which is a broadband wireless base station to connect customer premises

equipment to the rest of the network.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations as set forth in paragraph 22, and therefore deny them.
       23.     For purposes of the present action, Ubiquiti’s primary customers are Wireless

Internet Service Providers (“WISPs”) that use Ubiquiti’s M-series products and access point

equipment to create broadband networks capable of providing high-speed wireless Internet access

over wide geographic areas.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations as set forth in paragraph 23, and therefore deny them.
       24.     Ubiquiti launched AirMAX and its M-series product line in 2009. AirMAX

incorporates proprietary radio frequency (RF) technology, antenna design, and firmware, which

simplifies adoption and use of base stations, back haul equipment and customer premises

equipment.


                                                 9
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 10 of 126 PageID #:2767




       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations as set forth in paragraph 24, and therefore deny them.
       25.     All Ubiquiti AirMAX products run on Ubiquiti’s proprietary airOS operating

system embodied in Ubiquiti’s firmware (hereinafter the “Firmware”), utilizing Ubiquiti’s

proprietary AirMAX protocol. Ubiquiti’s Firmware ensures its devices and the networks they

create operate reliably and as intended to meet and/or exceed customer expectations. Ubiquiti’s

Firmware is not compatible with non-Ubiquiti devices, and Ubiquiti equipment running Firmware

cannot be used with non-Ubiquiti networking equipment.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations as set forth in paragraph 25, and therefore deny them.
       26.     Ubiquiti has invested over $500 million creating its products (including its

Firmware), developing its distribution network and establishing goodwill in the marketplace.

       ANSWER:         Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations as set forth in paragraph 26, and therefore deny them.
       27.     Ubiquiti has received substantial accolades for its broadband product line. In 2007,

Ubiquiti received significant attention when a group of Italian amateur radio operators set a

distance world record for point-to-point links in the 5.8 GHz spectrum using Ubiquiti cards and

antennas. Ubiquiti also has been named the Wireless Internet Service Providers Association

(“WISPA”) Manufacturer of the Year in 2010, 2011, 2014, and 2016.

       ANSWER:         Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations as set forth in paragraph 27, and therefore deny them.
      B.       Ubiquiti Goes To Substantial Lengths To Protect Its Proprietary
               Technology.




                                                 10
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 11 of 126 PageID #:2767




       28.     Ubiquiti employs a variety of means to protect the proprietary portions of its

Firmware from being stolen or misused, including firmware verification technologies, copyright

registrations and license agreements.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations as set forth in paragraph 28, and therefore deny them.

               1. Firmware Source And Compatibility Verification

       29.     Until 2017, before Ubiquiti-device customers were permitted to upgrade to new

versions of firmware in Ubiquiti’s M-series devices, a series of checks were performed to

determine whether the new firmware was compatible with the Ubiquiti device. Firmware that did

not pass the checks was rejected and could not be installed.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations as set forth in paragraph 29, and therefore deny them.
       30.     In early 2017, Ubiquiti introduced a “signed” version of its airOS firmware,

including airOS firmware versions 5.6.15 and 6.0.3. Signed firmware provides a means of

verifying that the source of the firmware being downloaded over the Internet is Ubiquiti. Unsigned

firmware cannot be successfully installed on Ubiquiti M-series devices running airOS versions

5.6.15 or 6.0.3.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations as set forth in paragraph 30, and therefore deny them.

               2. Copyright Registrations

       31.     Ubiquiti also protects the proprietary portions of its Firmware by registering for

copyrights. Ubiquiti’s Firmware consists of thousands of computer programs and related files.

Many of these programs and files were written by Ubiquiti and are subject to copyright protection

pursuant to 17 U.S.C. §§ 101, 102(a).

                                                 11
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 12 of 126 PageID #:2767




       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations as set forth in paragraph 31, and therefore deny them.

       32.     Ubiquiti owns registered copyrights for its original authorship associated with three

versions of its Firmware: (i) U.S. Copyright No. TXu 1-795-146 for airOS version 5.2.1, (ii) U.S.

Copyright No. TXu 1-795-147 for airOS version 5.3, and (iii) U.S. Copyright No. TX 8654-155

for airOS version 6.0. True and correct copies of the U.S. certificates of copyright registration are

attached hereto as Exhibit A.

       ANSWER: Defendants admit that Exhibit A to the FAC appears to include a Certificate

of Registration for U.S. Copyright No. TXU001795146 and that the Certificate of Registration

for U.S. Copyright No. TXU001795146 attached as part of Exhibit A, on its face, has a “Title of

Work” of “AirOS 5.2.1” and refers to Ubiquiti Networks, Inc. as “Author” and “Copyright

Claimant.” Defendants admit that Exhibit A to the FAC appears to include a Certificate of

Registration for U.S. Copyright No. TXU001795147 and that the Certificate of Registration for

U.S. Copyright No. TXU001795147 attached as part of Exhibit A, on its face, has a “Title of

Work” of “AirOS 5.3” and refers to Ubiquiti Networks, Inc. as “Author” and “Copyright

Claimant.” Defendants admit that Exhibit A to the FAC appears to include a Certificate of

Registration for U.S. Copyright No. TXU008654155 and that the Certificate of Registration for

U.S. Copyright No. TXU008654155 attached as part of Exhibit A, on its face, has a “Title of

Work” of “AirOS v. 6.0” and refers to Ubiquiti Networks, Inc. as “Author” and “Copyright

Claimant.” Defendants lack knowledge or information sufficient to form a belief as to the truth

of the remaining allegations as set forth in paragraph 32, and therefore deny them.




                                                 12
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 13 of 126 PageID #:2767




       33.     The portions of Ubiquiti’s Firmware that constitute original authorship by Ubiquiti,

and thus are protectable by the registered copyrights of versions 5.2.1, 5.3 and 6.0 of the Firmware,

including the computer programs (source and object code) and related comments and compilations

of data, are referred to herein as Ubiquiti’s “Registered Firmware.” The Registered Firmware

forms the basis for Ubiquiti’s copyright claims herein.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations as set forth in paragraph 33, and therefore deny them.

       34.     Ubiquiti’s Firmware also includes code authored by third-parties that is subject to

third-party license agreements (the “licensed-in materials”). The licensed-in materials encompass

code licensed under one or more open source licenses, including the GNU General Public License

(“GPL”), as well as code licensed to Ubiquiti pursuant to direct license agreements with third-

party companies.

       ANSWER: Defendants admit that Ubiquiti’s Firmware includes code authored by third-

parties that is subject to third-party license agreements, including third-party code licensed-in to

Ubiquiti under the GNU General Public License. Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations set forth in paragraph 34,

and therefore deny them.
       35.     Ubiquiti’s Registered Firmware generally excludes licensed-in materials. See Ex.

A (providing TXu 1-795-146, which excludes “licensed-in materials”; TXu 1-795-147, which

excludes “licensed-in materials”; and TX 8-654-155, which excludes “third-party . . . computer

code”). However, when Ubiquiti modifies licensed-in materials from third parties that are not

subject to the GPL, Ubiquiti owns the copyright to such modifications. Accordingly, these

copyrighted modifications are part of Ubiquiti’s Registered Firmware.




                                                  13
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 14 of 126 PageID #:2767




       ANSWER: Defendants admit that, on its face, the Certificates of Registration for U.S.

Copyright No. TXU001795146 and U.S. Copyright No. TXU001795147 in Exhibit A lists

“computer program, Previous versions, and licensed-in materials” under “Material Excluded

from this claim.” Defendants admit that, on its face, the Certificate of Registration for U.S.

Copyright No. TXU008654155 in Exhibit A lists “Third-party as well as previously-registered

and previously-published versions of computer code” under “Material Excluded from this

claim.” Defendants lack knowledge or information sufficient to form a belief as to the truth of

the remaining allegations as set forth in paragraph 35, and therefore deny them.

       36.     Because each version of the Registered Firmware was registered for copyright

“before or within five years [of its] first publication,” each copyright registration certificate

included in Exhibit A constitutes “prima facie evidence of the validity of the copyright and of the

facts stated in the certificate.” See 17 U.S.C. § 410(c).

       ANSWER: The allegations of paragraph 36 consist solely of legal conclusions, not factual

allegations, hence no response thereto is required. To the extent any response is required,

Defendants admit the existence of copyright laws of the United States, and deny the remaining

allegations set forth in paragraph 36.
       37.     The Registered Firmware includes computer programs (source and object code),

and related comments and compilations of data associated with the following: (i) AirMAX® radio

protocol and wireless drivers (ubnthal and ubnt-regd); (ii) web user interface (ubnt-web and ubnt-

cgi) (iii) polling (ubnt-poll); (iv) spectral analysis module (ubnt-spectral and ubnt-spectral-2); (v)

configuration (ubnt-regd, ubntbox, and ubntconf_cl.sh); (vi) various utilities (ubntbox and ubnt-

3g) related to, among other things, configuration, calibration, discovery tools, and boot code; (vii)

base files (bunt-base-files) related to, among other things, support utilities and scripts and

configuration parameters; (viii) power over Ethernet (ubnt-poe-control); and (ix) modifications to

                                                  14
    Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 15 of 126 PageID #:2767




the bootloader for AirOS provided by Atheros (ar7240-u-boot.rom; ubntxn-u-boot.rom; ubntxn-

400-u-boot.rom; ubntwasp-u-boot.rom; ubnttitanium-u-boot.rom).

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations as set forth in paragraph 37, and therefore deny them.
        38.    The object code versions of Ubiquiti’s Firmware include copyright notices for

programs in which Ubiquiti is identified as the copyright owner of the respective program and are

available for others to view. Copyright notices also are posted on the Ubiquiti website used to

download Ubiquiti firmware updates and set forth in Ubiquiti’s license agreements.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations as set forth in paragraph 38, and therefore deny them.

       D.      License Agreements2

        39.    For purposes of this Complaint, the term “Proprietary Firmware” means (i)

Ubiquiti’s Registered Firmware, (ii) Ubiquiti’s proprietary compilations of data contained in its

calibration and configuration files of the Firmware, and (iii) licensed-in materials, not subject to

the GPL or any other open-source license, including (a) AirMAx radio protocol and wireless

drivers specific to Atheros (atheros-11n and related packages),. and (b) the bootloader for AirOS

(ar7240-u-boot.rom;     ubntxn-u-boot.rom;      ubntxn-400-u-boot.rom;       ubntwasp-u-boot.rom;

ubnttitanium-u-boot.rom). Ubiquiti’s Proprietary Firmware forms the basis for Ubiquiti’s breach

of contract, CFAA, and DMCA claims set forth herein.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations as set forth in paragraph 39, and therefore deny them.




2 Ubiquiti’s First Amended Complaint skips subsection “C.” For clarity and consistency, the
same formatting scheme is used here.
                                                 15
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 16 of 126 PageID #:2767




       40.     When first setting up a Ubiquiti M-series device, Ubiquiti-device customers,

including the Defendants named herein, are directed by Ubiquiti’s user manual to a designated IP

address where they gain access to a Ubiquiti-provided user interface. This user interface is used to

set up and configure the device. Upon first accessing the device, Ubiquiti-device customers are

provided an opportunity to review and accept the terms of Ubiquiti’s Firmware User License

Agreement (the “FULA”). The set-up and configuration process will not commence unless and

until Ubiquiti-device customers agree to be bound by the terms of the FULA. A true and correct

copy of the FULA is attached as Exhibit B.

       ANSWER: Defendants admit that, on its face, Exhibit B appears to be a copy of one version

of Ubiquiti’s Firmware License Agreement. Defendants lack knowledge or information sufficient

to form a belief as to the truth of the remaining allegations as set forth in paragraph 40, and

therefore deny them.
       41.     Ubiquiti-device customers, including the Defendants named herein, are required to

and affirmatively do express their agreement to be bound by the terms of the FULA by checking

a box before proceeding.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations as set forth in paragraph 41, and therefore deny them.

       42.     By entering into the FULA, Ubiquiti-device customers, including the Defendants

named herein, agree that the FULA only applies to Ubiquiti’s Proprietary Firmware and expressly

excludes any Open Source Software that may be included in the airOS Firmware. The FULA

defines Open Source Software as software Ubiquiti uses under license pursuant to “(a) GNU’s

General Public License (GPL) or Lesser/Library GPL (LGPL); (b) the Artistic License (e.g.,

PERL); (c) the Mozilla Public License; (d) the BSD License; and (e) the Apache License.” See Ex.

B at pages 2-3 (Open Source Software).

                                                16
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 17 of 126 PageID #:2767




       ANSWER: Defendants admit that, on its face, Exhibit B states: “(a) GNU’s General Public

License (GPL) or Lesser/Library GPL (LGPL); (b) the Artistic License (e.g., PERL); (c) the

Mozilla Public License; (d) the BSD License; and (e) the Apache License.” Defendants deny any

interpretation of the quoted language that paragraph 42 may suggest or imply. Defendants lack

sufficient knowledge or information to form a belief as to the truth of the remaining allegations of

paragraph 42, and on that basis, deny them.

       43.      By entering into the FULA, all Ubiquiti-device customers, including the

Defendants named herein, also agree that they are prohibited from:

            “removing or modifying any Ubiquiti copyright notice, trademark, or user interface
             of the Ubiquiti Firmware or any Ubiquiti Device,” See Ex. B at page 1;

            “unauthorized copying, use, or modification of ANY PART of this firmware;” See
             Ex. B at page 1;

            “modify[ing], translat[ing], reverse engineer[ing], decompil[ing], dissembl[ing], or
             otherwise attempt[ing] (1) to defeat, avoid, bypass, remove, deactivate, or otherwise
             circumvent any software protection mechanism in the Ubiquiti Firmware, including
             without limitation any such mechanism used to restrict or control the functionality of
             the Ubiquiti Firmware...;” See Ex. B at page 2 (Uses and Restrictions);

            “distribut[ing], rent[ing], transfer[ring] or grant[ing] any rights in the Ubiquiti
             Firmware or modifications thereof or accompanying documentation in any form to
             any person without the prior written consent of Ubiquiti;” See Ex. B at page 2 (Uses
             and Restrictions); and

            “remov[ing] any Ubiquiti copyright notice or Ubiquiti branding from the Ubiquiti
             Firmware or modify[ing] any user interface of the Ubiquiti Firmware or Ubiquiti
             Device.” See Ex. B at page 2 (Uses and Restrictions).

ANSWER: Defendants admit that the document attached as Exhibit B to the FAC, on its face,

includes the language quoted in paragraph 38. Defendants deny any interpretation of the quoted

language that paragraph 43 may suggest or imply. Defendants lack sufficient knowledge or




                                                 17
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 18 of 126 PageID #:2767




information to form a belief as to the truth of the remaining allegations of paragraph 43, and on

that basis, deny them.

       44.     Ubiquiti-device customers, including the Defendants named herein, also agree that

the FULA automatically terminates if a user performs any unauthorized copying or otherwise fails

to comply with the FULA. By entering into the FULA, Ubiquiti-device customers, including the

Defendants named herein, also agree that “[u]pon termination of this license for any reason [the

User] will destroy all copies of the Ubiquiti Firmware.” (Ex. B, page 3, Termination).

       ANSWER: Defendants admit that Exhibit B, on its face, includes language similar to the

language quoted in paragraph 44. Defendants deny any interpretation of the quoted language that

paragraph 44 may suggest or imply. Defendants lack knowledge or information sufficient to form

a belief as to the truth of the remaining allegations of paragraph 44, and on that basis, deny them.

       45.     Ubiquiti also allows Ubiquiti-device customers to download Ubiquiti firmware

updates for use on Ubiquiti M-series devices from Ubiquiti’s website, but only if they agree to be

bound by the terms of an End User License Agreement (“EULA”). A true and correct copy of the

EULA is attached as Exhibit C.

       ANSWER: Defendants admit that, on its face, Exhibit C appears to be a copy of an End

User License Agreement. Defendants lack knowledge or information sufficient to form a belief

as to the truth of the remaining allegations as set forth in paragraph 45, and therefore deny them.

       46.     By entering into the EULA, Ubiquiti-device customers, including the Defendants

named herein, agree, among other things, that the EULA only applies to Ubiquiti’s Proprietary

Firmware and expressly excludes any Open Source Software. See Ex. C at II.c.

       ANSWER: Defendants lack sufficient knowledge or information form a belief as to the

truth of the allegations of paragraph 46, and on that basis, deny them.


                                                 18
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 19 of 126 PageID #:2767




       47.      Ubiquiti-device customers, including the Defendants named herein, also agree that

they are prohibited under the EULA from:


            “copy[ing]      reproduc[ing],   broadcast[ing],    transmit[ting],  republish[ing],
             distribut[ing], modify[ing], prepar[ing] derivative work of, perform[ing], publicly
             perform[ing] or display[ing] the Software or any Content in any way without the prior
             written consent of Ubiquiti;” See Ex. C at II.b.3;

            “reverse engineer[ing], decompil[ing], translat[ing], disassembl[ing] or otherwise
             attempt[ing] to (i) derive the source code or the underlying ideas, algorithms,
             structure or organization of any Software (except that the foregoing limitation does
             not apply to the extent that such activities may not be prohibited under applicable
             law) or defeat, avoid, bypass, remove, deactivate, or otherwise circumvent any
             software protection mechanisms in the Software, including, without limitation, any
             such mechanism used to restrict or control the functionality of the Software;” See Ex.
             C at II.b.5;

            “us[ing] the Software in violation of any third-party rights or any local, state, national
             or international law or regulation, including, without limitation, any local country
             regulations related to operation within legal frequency channels, output power and
             Dynamic Frequency Selection (DFS) requirements;” See Ex. C at II.b.6; and

            “creat[ing] a substantially similar software to the Software, or any component
             thereof.” See Ex. C at II.b.10.


                ANSWER: Defendants admit that, on its face, Exhibit C includes language similar

to the language quoted in paragraph 47. Defendants deny any interpretation of the quoted language

that paragraph 47 may suggest or imply. Defendants lack sufficient knowledge or information to

admit or deny the remaining allegations of paragraph 47, and on that basis, deny them.
       48.      Like the FULA, the EULA automatically terminates if a user “fails to comply with

any term of this EULA.” See Ex. C at IV. Ubiquiti-device customers, including the Defendants

named herein, also agree that, “[u]pon any such termination, the licenses granted by this EULA

will immediately terminate and [the user] agree to stop all access and use of the Product, Software

and documentation and destroy the Software and documentation, together with all copies and

merged portions in any form.” See Ex. C at IV.

                                                  19
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 20 of 126 PageID #:2767




       ANSWER: Defendants admit that, on its face, Exhibit C states: “fail[s] to comply with

any term of this EULA” and “[u]pon any such termination, the licenses granted by this EULA

will immediately terminate and you agree to stop all access and use of the Product, Software and

documentation and destroy the Software and documentation, together with all copies and merged

portions in any form.” (Ex. C. at IV.) Defendants deny any interpretation of the quoted language

that paragraph 48 may suggest or imply. Defendants lack sufficient knowledge or information to

admit or deny the remaining allegations of paragraph 48, and on that basis, deny them.

       49.     Ubiquiti’s FULA and EULA are referred to collectively as Ubiquiti’s “Firmware

License Agreements.” The Firmware License Agreements are binding and enforceable contracts

on all customers of Ubiquiti’s products, including the Defendants named herein.

       ANSWER: The allegations of paragraph 49 consist solely of legal conclusions, not factual

allegations, hence no response thereto is required. To the extent that a response is required,

Defendants lack sufficient knowledge or information to admit or deny the allegations of paragraph

49, and on that basis, deny them.


      E.       Defendants Breached Ubiquiti’s Firmware License Agreements And
               Infringed Ubiquiti’s Copyrights In Developing “Elevate”.

       50.     Ubiquiti is one of Cambium’s main competitors in the market for wireless devices

and related firmware. See Cambium’s May 29, 2019 Form S-1 filing with the Securities and

Exchange Commission (“S-1 Filing”, at pages 15 and 95) and June 13, 2019 Amended Form S-1

Filing (“Amended S-1 Filing”, at pages 15 and 96). Moreover, as Cambium has acknowledged,

“[o]nce a network operator has deployed infrastructure for a particular portion of its network, it is

often difficult and costly to switch to another vendor’s equipment.” (S-1 Filing at page 19;

Amended S-1 Filing at page 19). This difficulty arises, in part, because each vendor’s wireless




                                                 20
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 21 of 126 PageID #:2767




networking equipment is only compatible with equipment running that particular vendor’s

firmware.

       ANSWER: Cambium Defendants admit Ubiquiti and Cambium are competitors in the

market for wireless devices and related firmware. Cambium Defendants admit that Cambium’s

May 29, 2019 Form S-1 filing dated May 29, 2019, and Amended S-1 filing dated June 13, 2019

with the Securities and Exchange Commission (SEC) include language similar to the quoted

language in paragraph 50. Cambium Defendants lack knowledge or information sufficient to form

a belief as to the truth of the remaining allegations as set forth in paragraph 50, and therefore deny

them. Non-Cambium Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations as set forth in paragraph 50, and therefore deny them.
       51.     Unable to successfully compete with Ubiquiti in a lawful and legitimate matter,

Cambium, the other Defendants named herein, sought to overcome the reluctance of operators to

switch to an entirely new system of wireless network equipment and render existing Ubiquiti M-

series devices incompatible with other Ubiquiti M-series devices by creating and offering for

license Cambium’s Elevate firmware as a replacement for Ubiquiti’s Firmware. Once Cambium’s

Elevate firmware is installed on a Ubiquiti device, that device can be accessed by Cambium’s

wireless network equipment, but will no longer work with any other Ubiquiti devices running

Ubiquiti’s Firmware.

       ANSWER: Cambium Defendants admit that Cambium’s Elevate firmware is a replacement

for Ubiquiti’s Firmware and that once installed on a Ubiquiti device, that device can be accessed

by Cambium’s wireless network equipment. Cambium Defendants lack knowledge or information

sufficient to form a belief as to whether a Ubiquiti device will no longer work with any other

Ubiquiti devices running Ubiquiti’s Firmware once Cambium’s Elevate firmware is installed, and

therefore deny it. Cambium Defendants deny the remaining allegations in paragraph 51. Non-




                                                 21
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 22 of 126 PageID #:2767




Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 51, and therefore deny them.
       52.     In attempting to achieve their objective, Defendants acquired one or more Ubiquiti

M-series devices and at least one version of Ubiquiti’s airOS Firmware, for the unauthorized

purpose of developing, marketing and licensing a replacement for Ubiquiti’s Firmware that

Cambium licensed under the “ePMP Elevate” or “Elevate” names. In so doing, Defendants agreed

to be bound by the terms of Ubiquiti’s Firmware License Agreements. Among other things,

Cambium’s display of its collection of M-Series Devices in the 2016 Webinar and

recommendations for using particular versions of the Firmware to facilitate installation of Elevate

in its Quick Start Guide demonstrate that Cambium has voluntarily entered into Ubiquiti’s

Firmware License Agreements by obtaining and using one or more Ubiquiti M-Series Device(s)

and downloading one or more versions of the Firmware. Despite being agreed to be bound by the

terms of the Firmware License Agreements, Defendants thereafter engaged in a series of wrongful

acts as set forth herein that infringed Ubiquiti’s copyrights, breached Ubiquiti’s Firmware License

Agreements and violated federal statutory and state common law.

       ANSWER: Cambium Defendants admit Cambium developed the software product ePMP

Elevate. Cambium Defendants deny the remaining allegations as set forth in paragraph 52. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 52, and therefore deny them.
       53.     Defendants Cambium, Sakid Ahmed and Dmitry Moiseev breached Ubiquiti’s

Firmware License Agreements by, among other things: (1) copying and using Ubiquiti’s

Proprietary Firmware to develop and test Elevate; (2) reverse engineering Ubiquiti’s Proprietary

Firmware to defeat, avoid, bypass or otherwise circumvent the Ubiquiti’s Firmware anti-

circumvention measures; (3) reverse engineering Ubiquiti’s Proprietary Firmware to derive the


                                                22
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 23 of 126 PageID #:2767




underlying ideas, algorithms, structure, and organization of the Proprietary Firmware; and (4)

using the Proprietary Firmware to create substantially similar software.

       ANSWER: Cambium Defendants deny the allegations in paragraph 53. Non-Cambium

Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations as set forth in paragraph 53, and therefore deny them.
       54.     While developing and testing Elevate, Defendants Cambium, Sakid Ahmed and

Dmitry Moiseev copied, or caused to be copied, object code versions of Ubiquiti’s Proprietary

Firmware (including the Registered Firmware) without authorization, thereby infringing

Ubiquiti’s copyrights in the Registered Firmware. As a result, because these Defendants’ License

Agreements with Ubiquiti were automatically terminated, these Defendants’ continuing use and

operation of Ubiquiti’s Registered Firmware after this time constitute additional instances of

copyright infringement.

       ANSWER: Cambium Defendants deny the allegations in paragraph 54. Non-Cambium

Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations as set forth in paragraph 54, and therefore deny them.


      F.       Defendants Violated Ubiquiti’s Firmware License Agreements, Copyrights,
               and Other Applicable Laws When They Installed And Used Elevate To
               Operate Ubiquiti’s M-Series Devices.

       55.     The installation and use of Elevate by Cambium and its customers violates

Ubiquiti’s Firmware License Agreements, infringes on Ubiquiti’s copyrights, and violates other

applicable law.

       ANSWER: Defendants deny the allegations as set forth in paragraph 55.
       56.     When Cambium and its customers install Elevate on Ubiquiti M-series devices,

they breach Ubiquiti’s Firmware License Agreements by: (1) removing the Ubiquiti user interface

from the device; (2) copying, using and modifying Ubiquiti’s Proprietary Firmware; and (3)

                                                23
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 24 of 126 PageID #:2767




transferring or granting rights in portions of Ubiquiti’s Proprietary Firmware (the configuration

and calibration files) without obtaining Ubiquiti’s prior written consent.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 55. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 54, and therefore deny them.
       57.     Because installing Elevate on Ubiquiti’s M-series devices violates Ubiquiti’s

Firmware License Agreements, using Ubiquiti’s Proprietary Firmware to install Elevate also

infringes Ubiquiti’s copyrights in the Registered Firmware.

       ANSWER: Defendants deny the allegations as set forth in paragraph 55.
       58.     When Cambium and its customers install Elevate on Ubiquiti’s M-series devices,

they also circumvent Ubiquiti’s access control measures meant to protect Ubiquiti’s Proprietary

Firmware, including mechanisms used to verify that the firmware to be installed is permissible for

use on M-series devices. Cambium intentionally formats Elevate to be accepted by Ubiquiti’s

firmware update process in a manner that breaches Ubiquiti’s Firmware License Agreements.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 58. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the remaining allegations as set forth in paragraph 58, and therefore deny them.

       59.     After Elevate is installed on a Ubiquiti M-series device, the Proprietary Firmware’s

configuration and calibration files remain on the device and are used by Elevate to operate the

equipment. Such use of Elevate breaches the Firmware License Agreements because it amounts to

an unauthorized copying, use and modification of the configuration and calibration files of the

Proprietary Firmware.

       ANSWER: Cambium Defendants admit that some files remain on a compatible device after

installation of ePMP Elevate on the compatible device and are used by ePMP Elevate to operate

                                                 24
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 25 of 126 PageID #:2767




the compatible device. Cambium Defendants deny the remaining allegations in paragraph 59. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the remaining allegations as set forth in paragraph 58, and therefore deny them.
       60.        In addition, once Elevate is installed on Ubiquiti’s M-series devices, the devices no

longer operate in conformity with FCC rules and regulations governing such radio equipment.

       ANSWER: Cambium Defendants deny the allegations in paragraph 60. Non-Cambium

Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations as set forth in paragraph 60, and therefore deny them.
       61.        Ubiquiti marks its M-series with a unique identifying code called known as a Media

Access Control ID (“MAC ID”). The product packaging and the product labels also contain a

unique FCC Identification number approved by the FCC, for example, SWX-M2, which can be

used to find information about the manufacturer and the product, including approved frequency

ranges, via the FCC website. The packaging and labels also have the European Union “CE” mark,

certifying compliance with the European Union safety, health, and environmental protection

requirements.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations as set forth in paragraph 61, and therefore deny them.
       62.        Cambium’s and its customers’ use of Elevate in Ubiquiti’s M-series devices also

violates the Firmware License Agreements because it results in the use of the Proprietary

Firmware’s configuration and calibration files in a manner that violates applicable FCC

regulations. Specifically, Elevate alters the radio functionality of Ubiquiti’s M-series devices

causing them to transmit signals with characteristics that are not allowed by the applicable FCC

equipment authorization, FCC rules and regulations, or the Ubiquiti Firmware originally installed

on the devices.


                                                   25
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 26 of 126 PageID #:2767




        ANSWER: Cambium Defendants admit that ePMP Elevate, when installed on a compatible

Ubiquiti M-series device, alters the radio functionality. Cambium Defendants deny the remaining

allegations in paragraph 62. Non-Cambium Defendants lack knowledge or information sufficient

to form a belief as to the truth of the allegations as set forth in paragraph 62, and therefore deny

them.
        G.     Defendants Unlawfully Market, License And Distribute Elevate.

        63.    After having wrongfully developed Elevate, Defendants proceeded to market,

license and distribute Elevate in a manner that breaches the Firmware License Agreements and

violates applicable law in multiple respects.

        ANSWER: Cambium Defendants deny the characterization of the development of ePMP

Elevate as “wrongful.” Cambium Defendants deny the remaining allegations in paragraph 63.

Non-Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations as set forth in paragraph 62, and therefore deny them.
        64.    Beginning on or about November 30, 2016, Defendants Cambium, Dmitri Moiseev,

Sakid Ahmed and Blip began the widespread marketing, unauthorized use and licensing of Elevate,

including through a webinar, Cambium’s website, and other avenues. Since that time, Cambium

has continued to heavily promote Elevate in the United States and throughout the world via

additional webinars directed at WISPs, marketing literature and web pages provided by third-party

distributors. Cambium has also marketed Elevate at industry conferences attended by WISPs and

through live educational seminars directed at distributors and WISPs, and has performed

installation demonstrations of Elevate on Ubiquiti M-series devices at these events.

        ANSWER: Cambium Defendants admit that, on or about November 30, 2016, Cambium

promoted ePMP Elevate under the names “Elevate” and “ePMP Elevate” through a webinar and

Cambium’s website. Cambium Defendants note that the meaning of “other avenues,” as used in

paragraph 64, are unclear, and thus deny any allegations including that term. Cambium Defendants

                                                26
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 27 of 126 PageID #:2767




further admit that Cambium has continued to promote ePMP Elevate in the United States and

various other countries with webinars and marketing and distribution of literature and web pages

through third party distributors, at industry conferences, and live educational seminars. Cambium

Defendants admit that Cambium has demonstrated installation demonstrations of Elevate on

Ubiquiti M-series devices. Cambium Defendants lack knowledge or information sufficient to form

a belief as to the truth of the remaining allegations as set forth in paragraph 64, and therefore deny

them. Non-Cambium Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations as set forth in paragraph 64, and therefore deny them.



             1. Defendants Infringe Ubiquiti’s Copyrights And Breach Ubiquiti’s Firmware
                License Agreements By Marketing, Licensing And Distributing Elevate.


       65.     By promoting Elevate and demonstrating how to install it on Ubiquiti’s M-series

devices, Cambium, Cambium’s employees, including Defendants Dmitry Moiseev and Sakid

Ahmed, and Defendant Blip violated Ubiquiti’s copyrights and breached Ubiquiti’s Firmware

License Agreements. These Defendants further violated Ubiquiti’s copyrights in the Registered

Firmware by copying object code versions of the Registered Firmware and publicly displaying and

performing portions of the Registered Firmware, including the Ubiquiti user interface on M-series

devices, without authorization.

       ANSWER: Cambium Defendants and Blip deny the allegations as set forth in paragraph

65. Winncom lacks sufficient knowledge or information sufficient to form a belief as to the truth

of the remaining allegations in paragraph 65, and on that basis, denies them.
       66.     By marketing Elevate and demonstrating how to install it on Ubiquiti’s M-series

devices, Cambium induces Ubiquiti’s licensees and Ubiquiti-device customers to violate

Ubiquiti’s Firmware License Agreements and to commit copyright infringement. For example,

Cambium instructs Ubiquiti’s licensees and customers how to install Elevate through both an

                                                 27
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 28 of 126 PageID #:2767




ePMP Elevate Quick Start Guide and an online video. A true and correct copy attached of the

ePMP Elevate Quick Start Guide is as Exhibit D.

       ANSWER: Defendants admit that, on its face, Exhibit D appears to be a copy of an ePMP

Elevate Quick Start Guide. Non-Cambium Defendants lack knowledge or information sufficient

to form a belief as to the truth of the remaining allegations as set forth in paragraph 66, and

therefore deny them. Cambium Defendants further admit that Cambium provided the ePMP

Elevate Quick Start Guide to instruct users of Cambium products as to how to install ePMP Elevate

on compatible devices. Cambium Defendants admit that Cambium provided an online video to

instruct users of Cambium products as to how to install ePMP Elevate on compatible devices. The

remaining allegations of paragraph 66 consist solely of legal conclusions, not factual allegations,

hence no response thereto is required. To the extent that a response is required, Cambium

Defendants lack sufficient knowledge or information sufficient to form a belief as to the truth of

the remaining allegations in paragraph 66, and on that basis, deny them.
       67.     Both the ePMP Elevate Quick Start Guide and the online video instruct Ubiquiti’s

customers to download Elevate, open the Ubiquiti user interface on Ubiquiti M-series devices used

for configuration, and to install Elevate on M-series devices in violation of Ubiquiti Firmware

License Agreements. For example, the ePMP Elevate Quick Start Guide instructs:




                                                28
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 29 of 126 PageID #:2767




       See Figure 1 – Elevate firmware update instructions from ePMP Elevate Quick Start

Guide v3.2, at page 5 Ex. D.

       ANSWER: Defendants admit that the document titled “ePMP elevate Quick Start Guide”

that is attached as Exhibit D to the FAC contains the text shown in Figure 1. Non-Cambium

Defendants lack knowledge or information sufficient to form a belief as to the truth of the

remaining allegations as set forth in paragraph 67, and therefore deny them. Cambium Defendants

admit that Cambium provided the ePMP Elevate Quick Start Guide to instruct users of Cambium

products as to how to install ePMP Elevate on compatible devices. Cambium Defendants lack

knowledge or information sufficient to form a belief as to the truth of the remaining allegations as

set forth in paragraph 67, and therefore deny them.
       68.     As the Firmware License Agreements with Cambium were automatically

terminated due to defendants’ breaches of the agreements during the development of Elevate (as

detailed supra at paragraphs 44 and 48 of the Complaint), Defendants’ public display and

performance of the Registered Firmware during their live and recorded demonstrations of

installing Elevate through the airOS infringes Ubiquiti’s Registered Firmware.

       ANSWER: Defendants deny the allegations as set forth in paragraph 68.
       69.     Cambium’s marketing, licensing and distribution of Elevate also induces its

customers to install and use Elevate. A customer’s installation and use of Elevate breaches the

Firmware License Agreements and infringes on Ubiquiti’s copyrights in the same way that

Defendants’ installation and use of Elevate does so (as detailed supra at paragraphs 55-62 of the

Complaint).

       ANSWER: Cambium Defendants admit that Cambium marketed, licensed, and distributed

ePMP Elevate to customers. Cambium Defendants deny the remaining allegations as set forth in

paragraph 69. Non-Cambium Defendants lack sufficient knowledge or information sufficient to

form a belief as to the truth of the allegations in paragraph 69, and on that basis, deny them.

                                                 29
  Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 30 of 126 PageID #:2767




                2. Defendants Intentionally Mislead Customers And Consumers In
                   Marketing And Distributing Elevate.

        70.     In marketing, licensing and distributing Elevate, Defendants intentionally made a

number of material misrepresentations and fraudulent omissions, with knowledge of their falsity.

The misrepresentations included stating (i) that installing Elevate on Ubiquiti’s M-series devices

would result in the removal of all Ubiquiti Firmware from the devices, (ii) the violation of

applicable FCC regulations caused by the installation of Elevate could be rectified by requesting

that Ubiquiti provide a new FCC label, and (iii) installing Elevate would not void the hardware

warranty with Ubiquiti. Defendants also failed to inform Ubiquiti-device customers that installing

Elevate on Ubiquiti’s M-series devices violates Ubiquiti’s Firmware License Agreements, FCC

requirements and rules, and Ubiquiti’s intellectual property rights, despite knowing that the failure

to do so would be false and misleading.

        ANSWER: Cambium Defendants deny the allegations in paragraph 70. Non-Cambium

Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations as set forth in paragraph 70, and therefore deny them.
        71.     For example, on and around November 30, 2016, Cambium released a webinar

announcing the general availability of Elevate. The lead speakers during the webinar were

Defendants Sakid Ahmed and Dmitry Moiseev.

        ANSWER: Cambium Defendants admit that, on or around November 30, 2016, Cambium

released a webinar announcing the general availability of the ePMP Elevate, where Ahmed and

Moiseev are speakers of the webinar. Non-Cambium Defendants lack knowledge or information

sufficient to form a belief as to the truth of the allegations as set forth in paragraph 71, and therefore

deny them.



                                                   30
  Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 31 of 126 PageID #:2767




        72.     During the webinar Defendants Ahmed and Moiseev directly targeted Ubiquiti’s

customers by: (i) directing viewers to the Cambium website to download Elevate and providing

instructions on how to navigate the Ubiquiti user interface driven by Ubiquiti’s Firmware in order

to replace the Ubiquiti’s Firmware with Elevate; (ii) claiming that Elevate would “support . . .

XW-based Ubiquiti hardware (2013-current) [,and] XM-based Ubiquiti hardware (2013 and

prior)” totaling 17 supported Ubiquiti models; (iii) touting that Cambium would “continue to

develop ePMP Elevate” in order to provide “[s]upport for more Ubiquiti subscriber modules”; (iv)

holding a live demonstration providing step-by-step instructions to Ubiquiti-device customers on

how to install Elevate (which demonstration involved the unauthorized use and running of Ubiquiti

Proprietary Firmware); (v) answering nearly a dozen live questions from the audience specifically

regarding Ubiquiti, including pertaining to the alteration of Ubiquiti hardware and the supposed

ability to reverse changes made to the Ubiquiti Proprietary Firmware through installation of

Elevate; and (vi) referring customers with warranty questions to the hardware manufacturers,

including Ubiquiti.

        ANSWER: Cambium Defendants deny any interpretation or characterization of any

statements made during the webinar by the Plaintiff. Cambium Defendants deny the remaining

allegations as set forth in paragraph 72. Non-Cambium Defendants lack knowledge or information

sufficient to form a belief as to the truth of the allegations as set forth in paragraph 72, and therefore

deny them.
        73.     Cambium and its representatives, Defendants Ahmed and Moiseev, made multiple

material misrepresentations during the webinar with the intent to deceive. For example, webinar

attendees were informed that “[o]nce you’ve uploaded ePMP Elevate ... old manufacturers’

firmware is not operating in any form.” This statement is false, as the configuration and calibration




                                                   31
  Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 32 of 126 PageID #:2767




portions of Ubiquiti’s Proprietary Firmware remain and are copied and used after Elevate is

installed.

        ANSWER: Cambium Defendants deny any interpretation or characterization of any

statements made during the webinar by the Plaintiff. Cambium Defendants deny the remaining

allegations as set forth in paragraph 73. Non-Cambium Defendants lack knowledge or information

sufficient to form a belief as to the truth of the allegations as set forth in paragraph 73, and therefore

deny them.
        74.       Cambium and its representatives, Defendants Ahmed and Moiseev, also made, with

an intent to deceive, multiple materially false statements by omission during the webinar, including

failing to disclose that:

                 using Elevate violates the terms of Ubiquiti’s Firmware License Agreements;



                 installing Elevate causes the device to be non-FCC compliant;



                 using Elevate violates Ubiquiti’s Firmware Licensing Agreements and voids the

                  warranty; and



                 installing Elevate infringes Ubiquiti’s intellectual property rights.


        ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 74. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 74, and therefore deny them.
        75.       Cambium also promoted its Quick Start Guide during its November 30, 2016

webinar targeting Ubiquiti-device customers in stating that Cambium “strongly recommends”

viewers read the Quick Start Guide.

                                                    32
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 33 of 126 PageID #:2767




       ANSWER: Cambium Defendants admit that a speaker of the November 30, 2016 webinar

stated that he strongly recommended viewers to read a Quick Start Guide. Cambium Defendants

deny the remaining allegations as set forth in paragraph 75. Non-Cambium Defendants lack

knowledge or information sufficient to form a belief as to the truth of the allegations as set forth

in paragraph 75, and therefore deny them.
       76.     The Quick Start Guide contains numerous material misrepresentations, including:

the section stating “After the upgrade, the ePMP Elevate subscribers retain only their configured

IP Address and Device Name. All other parameters, including configured access points SSIDs,

frequency configuration, VLAN, etc. may be configured over-the-air after upgrade to ePMP

Elevate.” See ePMP Elevate Quick Start Guide v3.2 (Nov. 2016) (Ex. D) at pg. 5. This statement

is literally false and was known by Cambium to be false at the time it was made. Multiple Ubiquiti

parameters are copied, maintained, and used by Elevate (as detailed supra at paragraph 59 of the

Complaint).

       ANSWER: Defendants admit that the document titled “ePMP elevate Quick Start Guide”

that is attached as Exhibit D to the FAC includes the language quoted in paragraph 76. Cambium

Defendants deny the remaining allegations as set forth in paragraph 76. Non-Cambium Defendants

lack knowledge or information sufficient to form a belief as to the truth of the allegations as set

forth in paragraph 76, and therefore deny them.
       77.     Cambium also made misleading and/or false representations in its Quick Start

Guide regarding the impact of Elevate on FCC Standards:

       FCC Standards:


               Caution! The user must ensure that deployed ePMP products operate
               in accordance to local regulatory limits. ePMP and ePMP Elevate-
               compatible devices may not share regulatory certifications in all
               regions.



                                                  33
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 34 of 126 PageID #:2767




               Some 3rd-party radio devices were originally FCC-certified and
               labeled to operate in the 5.8 GHz frequency range only. An ePMP
               Elevate upgrade enables 3rd-party radios to operate within the U-
               NII-1 through U-NII-4 frequency band range 5150 – 5980 MHz. To
               ensure FCC regulatory compliance for ePMP Elevate-upgraded
               radio devices:

               1. A new label must be applied to the device with the updated FCC
               ID clearly visible. 3rd-party radio manufacturers support FCC label
               requests online (labels are shipped directly).

               2. FCC-allowed transmit power in the 5.8 GHz band has been
               reduced with the latest regulatory guidelines. ePMP Elevate
               adheres to these FCC power limits, and an upgrade to ePMP
               Elevate software may introduce a reduction of the device’s
               operating transmit power to adhere to regulatory limits (as a
               result of the ePMP access point’s transmit power control
               mechanism).


See ePMP Elevate Quick Start Guide v3.2 (Nov. 2016) at pg. 2 (Ex. D, emphasis added). These

statements regarding compliance with FCC standards are false and/or misleading. For example,

the statement that “a reduction of the device’s operating transmit power” may “adhere to regulatory

limits” is false and/or misleading. These statements falsely imply customers can comply with FCC

standards using Elevate on Ubiquiti’s M-series devices.

       ANSWER: Cambium Defendants admit that the document titled “ePMP elevate Quick
Start Guide” that is attached as Exhibit D to the FAC includes the language quoted in paragraph

77. Cambium Defendants deny the remaining allegations in paragraph 77. Non-Cambium

Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations as set forth in paragraph 77, and therefore deny them.
       78.     While marketing Elevate to Ubiquiti’s customers for use with Ubiquiti M-series

devices, Defendants made additional false and misleading statements about the nature of Elevate

and its impact after installation on Ubiquiti’s M-series devices and Ubiquiti’s Proprietary

Firmware that Cambium knew to be false and misleading, including the following:


                                                34
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 35 of 126 PageID #:2767




                Falsely stating that after installing Elevate the original firmware is no longer

                 present or operating in any form;



                Falsely stating that after installing Elevate the original device manufacturer

                 hardware warranty still applies; and


                Falsely stating that after installing Elevate the user can ensure FCC compliance by

                 having a third party manufacturer, who is not the source of Elevate, generate and

                 apply a new FCC label to the device.



       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 78. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 78, and therefore deny them.


                 3. Cambium Wrongfully Instructs Ubiquiti’s Customers How To
                    Circumvent Ubiquiti’s Access Control Mechanisms.
       79.       Cambium’s marketing, licensing and distribution of Elevate also involved

instructing Ubiquiti’s customers how to circumvent Ubiquiti’s access control measures so that

potions of Ubiquiti’s Proprietary Firmware could be used without authorization.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 79. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 79, and therefore deny them.
       80.       Cambium’s website contains a “Community” forum where members of the

public—including potential and current Ubiquiti customers—post questions and comments.

During its November 30, 2016 webinar, Cambium encouraged listeners to use the Cambium

Community forum, noting that its employees were “active” users of the Community forum.


                                                   35
  Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 36 of 126 PageID #:2767




Cambium personnel, posting under a Cambium account displaying the Cambium logo, frequently

post on the Community.Cambiumnetworks.com website on various message boards.

       ANSWER: Cambium Defendants admit that Cambium’s website contains a “Community”

forum where members of the public may post questions and comments. Cambium Defendants

further admit that during its November 30, 2016 webinar, Cambium encouraged listeners to use

the Cambium Community forum, noting that its employees were “active” users of the Community

forum. Cambium Defendants further admit that Cambium personnel have posted in the Cambium

Networks Community at https://community.cambiumnetworks.com/. Cambium Defendants lack

knowledge or information sufficient to form a belief as to the truth of the remaining allegations as

set forth in paragraph 80, and therefore deny them. Non-Cambium Defendants lack knowledge or

information sufficient to form a belief as to the truth of the allegations as set forth in paragraph 80,

and therefore deny them.
       81.     On the Cambium Community forum, Cambium instructs Ubiquiti’s customers of

Elevate how to circumvent Ubiquiti’s access control measures on Ubiquiti’s signed versions of the

Proprietary Firmware in order to install Elevate and access the configuration and calibration

information on the M-series devices without authorization.

       ANSWER: Cambium Defendants admit that Cambium has provided information and

firmware to facilitate users to install ePMP Elevate on otherwise non-interoperable competitor

products in order to allow interoperability. Cambium Defendants lack knowledge or information

sufficient to form a belief as to which competitor products bear signed versions of the “Proprietary

Firmware” as characterized by Plaintiff, and therefore deny any allegations in paragraph 81

regarding signed firmware versions. Cambium Defendants deny the remaining allegations in

paragraph 81. Non-Cambium Defendants lack knowledge or information sufficient to form a belief

as to the truth of the allegations as set forth in paragraph 81, and therefore deny them.




                                                  36
    Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 37 of 126 PageID #:2767




       G.      Defendants’ RICO Enterprise And Racketeering Activity3

        82.    Cambium sits at the helm of the “Enterprise”—an association-in-fact—consisting

of Cambium, Cambium Networks, Sakid Ahmed, Dmitry Moiseev, and distributor Winncom. At

all relevant times, the Enterprise constituted an association-in-fact enterprise within the meaning

of 18 U.S.C. §§ 1961(4) and 1962(c).

        ANSWER: Cambium Defendants and Winncom deny the allegations as set forth in

paragraph 82. Blip lacks knowledge or information sufficient to form a belief as to the truth of the

allegations as set forth in paragraph 82, and therefore denies them.
        83.    At all relevant times, the Enterprise was engaged in interstate and international

commerce and involved in activities affecting interstate and international commerce.

        ANSWER: Cambium Defendants and Winncom deny the allegations as set forth in

paragraph 83. Blip lacks knowledge or information sufficient to form a belief as to the truth of the

allegations as set forth in paragraph 83, and therefore denies them.
        84.    Although functioning as independent legal entities, Cambium, Cambium Networks

and Winncom joined together with individual Defendants Moiseev and Ahmed for the common

purpose of ensuring financial gain for themselves through misleading Ubiquiti customers.

        ANSWER: Cambium Defendants and Winncom deny the allegations as set forth in

paragraph 84. Blip lacks knowledge or information sufficient to form a belief as to the truth of the

allegations as set forth in paragraph 84, and therefore denies them.
        85.    The purpose of the Enterprise was to carry out a scheme to obtain money by

persuading Ubiquiti customers to leave for Cambium based on material misrepresentations and




3 Plaintiff’s duplicate “G.” For clarity and consistency, the same formatting scheme is
reproduced here.
                                                37
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 38 of 126 PageID #:2767




omission, and sell Cambium equipment by competing unfairly against Ubiquiti, in violation of

applicable law.

       ANSWER: Cambium Defendants and Winncom deny the allegations as set forth in

paragraph 85. Blip lacks knowledge or information sufficient to form a belief as to the truth of the

allegations as set forth in paragraph 85, and therefore denies them.
       86.     Cambium led this Enterprise, with Winncom and Defendants Moiseev and Ahmed

assisting in attracting customers.

       ANSWER: Cambium Defendants and Winncom deny the allegations as set forth in

paragraph 86. Blip lacks knowledge or information sufficient to form a belief as to the truth of the

allegations as set forth in paragraph 86, and therefore denies them.
       87.     Cambium Networks helped fund the Enterprise by providing monetary support to

Cambium and having Cambium carry out all distribution to Winncom in the United States.

       ANSWER: Cambium Defendants and Winncom deny the allegations as set forth in

paragraph 87. Blip lacks knowledge or information sufficient to form a belief as to the truth of the

allegations as set forth in paragraph 87, and therefore denies them.
       88.     Defendants Ahmed and Moiseev marketed Elevate to the public through

promotional and instructional videos containing multiple material misrepresentations and

omissions and, on information and belief, assisted in the development of Elevate.

       ANSWER: Cambium Defendants admit that Ahmed and Moiseev have participated in

marketing ePMP Elevate to the public through promotional and instructional videos and assisted

in the development of ePMP Elevate. Cambium Defendants deny the remaining allegations in

paragraph 88. Non-Cambium Defendants lack knowledge or information sufficient to form a belief

as to the truth of the allegations as set forth in paragraph 88, and therefore deny them.
       89.     The members of the Enterprise came together with the specific purpose of ensuring

financial gain via misleading and inducing consumers to purchase and install Elevate among other


                                                 38
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 39 of 126 PageID #:2767




illicit business and profit gaining purposes. On information and belief, the members of the

Enterprise exchanged numerous emails, phone calls and communications to strategize regarding

the development and launch of Elevate and the best ways to attract Ubiquiti customers and ensure

commercial success of Elevate.

       ANSWER: Cambium Defendants and Winncom admit they corresponded generally

regarding the launch of ePMP Elevate. Cambium Defendants deny the remaining allegations as

set forth in paragraph 89. Blip lacks knowledge or information sufficient to form a belief as to the

truth of the allegations as set forth in paragraph 89, and therefore denies them.
       90.     Each member of the Enterprise was recruited by Cambium, and Cambium provided

each member of the Enterprise financial incentives and/or direct financial benefit for participation

in the Enterprise.

       ANSWER: Cambium Defendants and Winncom deny the allegations as set forth in

paragraph 90. Blip lacks knowledge or information sufficient to form a belief as to the truth of the

allegations as set forth in paragraph 90, and therefore denies them.
       91.     The Enterprise carried out its goal of ensuring financial gain by engaging in various

acts of willful criminal copyright infringement and mail and wire fraud to induce customers to

partially remove Ubiquiti Proprietary Firmware by installing Elevate, copying portions of the

Ubiquiti firmware, and circumventing signed versions of Ubiquiti firmware without authorization

to ensure that Ubiquiti M-series devices would no longer be compatible with a Ubiquiti network

using Ubiquiti protocols and instead be used only with newly purchased Cambium networking

equipment.

       ANSWER: Cambium Defendants and Winncom deny the allegations as set forth in
paragraph 91. Blip lacks knowledge or information sufficient to form a belief as to the truth of the

allegations as set forth in paragraph 91, and therefore denies them.



                                                 39
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 40 of 126 PageID #:2767




       92.     The Enterprise trafficked in and made material misrepresentations and omissions

regarding Elevate specifically to defraud and induce Ubiquiti’s customers into breaching the

Firmware License Agreements and to make changes to the Ubiquiti M-series device.

       ANSWER: Cambium Defendants and Winncom deny the allegations as set forth in

paragraph 92. Blip lacks knowledge or information sufficient to form a belief as to the truth of the

allegations as set forth in paragraph 92, and therefore denies them.
       93.     The scheme of the Enterprise has been going on since prior to the launch of Elevate

on November 30, 2016, at which point in time Cambium, with the knowledge and encouragement

of its parent corporation Cambium Networks and through its Vice President of Engineering Sakid

Ahmed, and employee Dmitry Moiseev, in conjunction Winncom, began wrongfully promoting

the Elevate and offering it for sale to consumers. Prior to this date, Cambium, with the knowledge

and encouragement of its parent corporation Cambium Networks and through its Vice President

of Engineering Sakid Ahmed, and employee Dmitry Moiseev developed Elevate in violation of

applicable law.

       ANSWER: Cambium Defendants and Winncom deny the allegations as set forth in

paragraph 93. Blip lacks knowledge or information sufficient to form a belief as to the truth of the

allegations as set forth in paragraph 93, and therefore denies them.
       94.     The Enterprise carried out its goal of obtaining financial gain at the expense of

customers and Ubiquiti through a pattern of racketeering activity.

       ANSWER: Cambium Defendants and Winncom deny the allegations as set forth in

paragraph 94. Blip lacks knowledge or information sufficient to form a belief as to the truth of the

allegations as set forth in paragraph 94, and therefore denies them.
       95.     First, the Enterprise members conspired together to fraudulently enter into the

Ubiquiti Firmware License Agreements with the intention to breach the agreements and commit

willful criminal copyright infringement in the development and testing of Elevate.
                                                40
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 41 of 126 PageID #:2767




       ANSWER: Cambium Defendants and Winncom deny the allegations as set forth in

paragraph 95. Blip lacks knowledge or information sufficient to form a belief as to the truth of the

allegations as set forth in paragraph 95, and therefore denies them.
       96.     The scheme began with Cambium, working with the funding and encouragement

of its parent Cambium Networks to develop Elevate.

       ANSWER: Cambium Defendants and Winncom deny the existence of a “scheme” as

characterized by Plaintiff, and deny the allegations as set forth in paragraph 96. Blip lacks

knowledge or information sufficient to form a belief as to the truth of the allegations as set forth

in paragraph 96, and therefore denies them.
       97.     The Enterprise further concocted a scheme to mislead and induce customers to

purchase and install Elevate.

       ANSWER: Cambium Defendants and Winncom deny the allegations as set forth in

paragraph 97. Blip lacks knowledge or information sufficient to form a belief as to the truth of the

allegations as set forth in paragraph 97, and therefore denies them.
       98.     Cambium, working with the funding and encouragement of its parent Cambium

Networks, entered into partnerships with Blip and Winncom to traffic in and promote Elevate.

       ANSWER: Defendants deny the allegations as set forth in paragraph 98.
       99.     On information and belief, in exchange for offering positive statements regarding

the use of Elevate, Blip and Winncom were able to take advantage of Cambium’s special discount

offered to customers that “spread the word” regarding Elevate.

       ANSWER: Defendants deny the allegations as set forth in paragraph 99.
       100.    The Enterprise accomplished its promotion of Elevate and inducement of third-

party purchases and installation in multiple ways.




                                                41
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 42 of 126 PageID #:2767




        ANSWER: Cambium Defendants and Winncom deny the allegations as set forth in

paragraph 100. Blip lacks knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 100, and therefore denies them.
        101.   Blip and the Enterprise conspired together to issue various public comments

regarding purported benefits that Blip gained from installation of Elevate.

        ANSWER: Defendants deny the allegations as set forth in paragraph 101.
        102.   On November 29, 2016, Cambium posted on its website a “Resource” which touted

that Blip’s use of Elevate “dramatically improved performance.”

        ANSWER: Cambium admits that its website includes a web page that states that Blip’s use

of Elevate “dramatically improved performance.” Cambium lacks knowledge or information

sufficient to form a belief as to the truth of the remaining allegations as set forth in paragraph 102,

and therefore deny them. Non-Cambium Defendants lack knowledge or information sufficient to

form a belief as to the truth of the allegations as set forth in paragraph 102, and therefore deny

them.
        103.   Cambium also quoted from Blip’s co-owner, Ian Ellison, in product release

announcements that touted the benefits of Elevate.

        ANSWER: Cambium admits that it released product release announcements that quote Ian
Ellison regarding Elevate. Non-Cambium Defendants lack knowledge or information sufficient to

form a belief as to the truth of the allegations as set forth in paragraph 103, and therefore deny

them.
        104.   Cambium’s citation to the benefits Blip purportedly incurred in using Elevate was

done in order to specifically target customers of Ubiquiti. And, on information and belief, the

members of the Enterprise were all aware of Cambium’s intent to advertise the purported benefits

to Blip from using Elevate.

        ANSWER: Defendants deny the allegations as set forth in paragraph 104.


                                                  42
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 43 of 126 PageID #:2767




       105.    Winncom posted on its website numerous advertisements touting the supposed

benefits of Elevate, including seven separate “EPMP Case Studies” describing Elevate.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations as set forth in paragraph 105, and therefore deny them.
       106.    Winncom also held seminars for Cambium in an effort to aid and abet others of the

Enterprise. On information and belief, these seminars included the same or similar material

misrepresentations and omissions as detailed supra at paragraphs 70-78 of the Complaint.

       ANSWER: Cambium Defendants and Winncom deny the allegations as set forth in

paragraph 106. Blip lacks knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 106, and therefore denies them.
       107.    One such seminar, which included a product demonstration of Elevate, was held on

October 7, 2017 at a WISPApalooza event. Sakid Ahmed and Dmitry Moiseev attended the

WISPApalooza event on behalf of Cambium in an effort to work with Winncom to spread false

and misleading information regarding Elevate and to lure away Ubiquiti customers.

       ANSWER: Cambium Defendants and Winncom admit that Sakid Ahmed and Dmitry

Moiseev attended the WISPApalooza event on October 7, 2017. Cambium Defendants and

Winncom deny the remaining allegations. Blip lacks knowledge or information sufficient to form

a belief as to the truth of the allegations as set forth in paragraph 107, and therefore denies them.
       108.    Winncom also served as a “Connected Partner” for Cambium, receiving various

benefits to “reward” Winncom for furthering the Enterprise’s scheme.

       ANSWER: Cambium Defendants and Winncom deny the allegations as set forth in

paragraph 108. Blip lacks knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 108, and therefore denies them.
       109.    Winncom’s advertisement of the case studies discussing Elevate was done in order

to specifically target Ubiquiti customers and induce purchases and use of Elevate.

                                                 43
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 44 of 126 PageID #:2767




       ANSWER: Winncom denies the allegations as set forth in paragraph 109. Cambium

Defendants and Blip lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 109, and therefore deny them.
       110.    The Enterprise’s misleading advertisements and tutorials were provided to

consumers to mislead them and induce them to install Elevate on Ubiquiti M-series devices,

notwithstanding that doing so would violate FCC rules and the Ubiquiti Firmware License

Agreements in order for Cambium to sell Cambium equipment with which the newly installed

Elevate firmware is compatible.

       ANSWER: Cambium Defendants and Winncom deny the allegations as set forth in

paragraph 110. Blip lacks knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 110, and therefore denies them.
       111.    Ubiquiti has been directly and proximately harmed by the Enterprises’ willful

copyright infringement, false advertisements and statements because customers are misled and

induced to violate Ubiquiti’s Firmware License Agreements, Ubiquiti’s intellectual property rights

and FCC rules by installing Elevate.

       ANSWER: Cambium Defendants and Winncom deny the allegations as set forth in

paragraph 111. Blip lacks knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 111, and therefore denies them.
       112.    Although the full extent of willful criminal copyright infringement and wire and

mail fraud carried out by the Enterprise in furtherance of their scheme to mislead consumers and

sell Elevate remains to be determined, the following are examples of fraudulent statements

members of the Enterprise made using the U.S. Mail and/or interstate wires:

              The Cambium website’s advertisement of a “Resource Guide,” discusses

               purported benefits Blip gained from installation of Elevate without disclosing the

               true nature of Elevate.
                                                44
Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 45 of 126 PageID #:2767




          Cambium’s running of “field experience” webinars discussed Blip’s experience

           using Elevate without disclosing the true nature of Elevate.


          Cambium’s launching and showing of various promotional videos on its website,

           which discuss purported “benefits” of Elevate and instruct Cambium Customers

           to install Elevate on their Ubiquiti M-series devices through the Ubiquiti M-series

           web interface without disclosing the true nature of Elevate.


          Cambium’s issuance of a press release on November 30, 2016, which tout

           Elevate’s benefit and Blip’s experience without disclosing the true nature of

           Elevate.


          Cambium’s November 30, 2016 webinar designed to target Ubiquiti customers

           and provide a step-by-step procedure for installing Elevate on the Ubiquiti M-

           series devices, contained numerous material misrepresentations and omissions

           detailed supra at paragraphs 71-78 of the Complaint.


          Winncom’s hosting of an ePMP course on October 7th-9th, 2017 at

           WSIPApalooza 2017—an event attended by Defendants Ahmed and Moiseev—

           wherein Winncom in connection with Cambium hosted a session regarding

           “hardware installation”, which upon information and belief involved Winncom

           providing a how-to tutorial to WISPs who ultimately sold Elevate to customers

           without disclosing the true nature of Elevate.




                                            45
Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 46 of 126 PageID #:2767




          Winncom’s advertising campaign regarding it ePMP course at WISPApalooza in

           advance of the event in October 2017, which failed to disclose the true nature of

           Elevate.



          Winncom’s staging of a promotion via its website in the Russian language

           whereby licenses to Elevate were provided free of charge to potential customers

           to induce installation of Elevate on Ubiquiti M-series devices. Specifically, on a

           Winncom affiliate website, Winncom advertised that: “Cambium Networks is

           launching a campaign to help owners of wireless networks built on Ubiquiti

           equipment upgrade their network by replacing old equipment with the base station

           of the ePMP1000 series or ePMP 2000. When purchasing new ePMP equipment,

           you get an Elevate license as a gift!!!"



          Cambium’s issuance of promotional videos and a Quick Start Guide, which

           instruct Cambium Customers to install Elevate on their Ubiquiti M-series devices

           through the Ubiquiti M-series web interface, which failed to disclose the true

           nature of Elevate. Upon information and belief, the promotional videos and Quick

           Start Guide were released via the Cambium website on or about November 30,

           2016.


          Defendants Ahmed and Moiseev made numerous posts on Cambium’s message

           boards disseminating false and misleading information regarding Elevate and

           providing encouragement to customers installing Elevate.



                                             46
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 47 of 126 PageID #:2767




              With the knowledge and encouragement of Winncom, and Cambium Networks,

               Cambium hosted a video webinar featuring Defendants Ahmed and Moiseev in

               late 2016 wherein Cambium made false statements regarding Elevate. These

               materially false statements and omissions are supra at paragraphs 71-78 of the

               Complaint.


              Cambium’s publication of a Quick Start Guide, which contained materially false

               statements and omissions detailed supra at paragraphs 75-77 of the Complaint.


       ANSWER: Cambium Defendants and Winncom deny the allegations as set forth in

paragraph 112. Blip lacks knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 112, and therefore denies them.
       113.    Each of these statements was made through the wires and/or the US mails with the

intent to defraud and induce consumers to install Elevate.

       ANSWER: Cambium Defendants and Winncom deny the allegations as set forth in

paragraph 113. Blip lacks knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 113, and therefore denies them.
       114.    On information and belief, Cambium also used the U.S. Mail to send promotional

advertisements which encouraged customers to use Elevate on the Ubiquiti devices.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 114. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 114, and therefore deny them.
       115.    On information and belief, Cambium used the U.S. Mail to send invoices for

Elevate to customers throughout the United States, including in this district.




                                                 47
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 48 of 126 PageID #:2767




       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 115. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 115, and therefore deny them.
       116.    On information and belief, in furtherance of the Enterprise, the Enterprise members

communicated with each other via e-mail communications and over the phone.

       ANSWER: Cambium Defendants and Winncom deny the allegations as set forth in

paragraph 116. Blip lacks knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 116, and therefore denies them.
       117.    On information and belief, income in furtherance of the Enterprise’s scheme was

received via wires when customers paid on-line to purchase Elevate.

       ANSWER: Cambium Defendants and Winncom deny the allegations as set forth in

paragraph 117. Blip lacks knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 117, and therefore denies them.
       118.    The advertisements, promotions, and web videos on the Cambium site were

broadcast to and viewed by consumers throughout the United States.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations as set forth in paragraph 118, and therefore deny them.
       119.    The advertisements on the Winncom website were viewed and transmitted via wires

to consumers throughout the United States.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations as set forth in paragraph 119, and therefore deny them.


                                 FIRST CLAIM FOR RELIEF

                                      (Breach of Contract)
                                  (Asserted Against Cambium)



                                                48
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 49 of 126 PageID #:2767




       120.     Ubiquiti incorporates by reference each of the foregoing paragraphs as if set forth

fully herein.

       ANSWER:        Defendants repeat and reallege their answers to each of the foregoing

paragraphs, as and for their response to this paragraph.
       121.     Defendant Cambium entered into valid, enforceable Firmware License Agreements

with Ubiquiti and agreed to abide by their terms and conditions.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 121. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 121, and therefore deny them.
       122.     The Firmware License Agreements include restrictions on use that apply to portions

of the Firmware that are not subject to open source licenses, such as the GNU General Purpose

License (GPL). The restrictions specifically apply to the Proprietary Firmware portions of the

Firmware detailed supra at paragraph 39 of the Complaint, which include (i) the Registered

Firmware; (ii) proprietary compilations of data in the calibration and configuration files; and (iii)

computer programs (source and object code) and related comments and compilations of data

authored by Ubiquiti and its suppliers, including: (a) AirMAx radio protocol and wireless drivers

specific to Atheros (atheros-11n and related packages); and (b) the bootloader for AirOS (ar7240-

u-boot.rom; ubntxn-u-boot.rom; ubntxn-400-u-boot.rom; ubntwasp-u-boot.rom; ubnttitanium-u-

boot.rom).

       ANSWER: Defendants deny the allegations as set forth in paragraph 122.
       123.     Defendant Cambium breached the Firmware License Agreements as detailed supra

at paragraphs 50-69 of the Complaint, resulting in damage to Ubiquiti.




                                                 49
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 50 of 126 PageID #:2767




       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 123. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 123, and therefore deny them.
       124.    Cambium has breached the FULA by:

              removing the Ubiquiti user interface from the Ubiquiti devices;



              unauthorized copying and use of the Proprietary Firmware during the

               development, testing, installation, and demonstration of Elevate;



              unauthorized copying, use and modification of portions of the Proprietary

               Firmware, including the configuration and calibration files, during use of Elevate;



              reverse engineering the Proprietary Firmware to defeat, avoid, bypass or

               otherwise circumvent the Firmware protection mechanisms; and



              transferring or granting rights in portions of the Proprietary Firmware (including

               the configuration and calibration files) without the prior written consent of

               Ubiquiti.


       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 124. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 124, and therefore deny them.
       125.    Cambium has breached the EULA by:

              copying and reproducing the Proprietary Firmware during the development,

               testing and installation of Elevate without the prior written consent of Ubiquiti;
                                                50
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 51 of 126 PageID #:2767




              copying, reproducing, publicly performing and publicly displaying the Proprietary

               Firmware during the demonstration of Elevate without the prior written consent of

               Ubiquiti;



              reverse engineering the Proprietary Firmware to derive the underlying ideas,

               algorithms, structure or organization of the Proprietary Firmware;



              reverse engineering the Proprietary Firmware to defeat, avoid, bypass or

               otherwise circumvent the Firmware protection mechanisms;


              using portions of the Proprietary Firmware (including the configuration and

               calibration files) to violate FCC regulations; and



              using the Proprietary Firmware during testing and development of Elevate to

               create a substantially similar software.


       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 125. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 125, and therefore deny them.
       126.    Ubiquiti has performed all of its obligations under the Firmware License

Agreements.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations as set forth in paragraph 126, and therefore deny them.



                                                 51
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 52 of 126 PageID #:2767




       127.     As a result of the breaches identified herein, the Ubiquiti Firmware License

Agreements were automatically terminated and Cambium was required to delete any copies of

Ubiquiti Proprietary Firmware for the M-series devices. Cambium, however, continued to use the

Ubiquiti Proprietary Firmware on M-series devices in violation of the terms of the Firmware

License Agreements.

       ANSWER: Defendants deny the existence of “breaches” as characterized by Plaintiff.

Cambium Defendants deny the remaining allegations in paragraph 127. Non-Cambium

Defendants lack knowledge or information sufficient to form a belief as to the truth of the

remaining allegations as set forth in paragraph 127, and therefore deny them.
       128.     Cambium’s breaches of the Firmware License Agreements are material and have

proximately and directly caused damage to Ubiquiti.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 128. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 128, and therefore deny them.
       129.     Continued copying and use of the Proprietary Firmware after knowing violations

of the Firmware License Agreements constitutes commercially motivated, gross and willful

misconduct, and have caused additional damages and violations of Ubiquiti’s proprietary rights

and damages as set forth in the related counts of this Complaint.

       ANSWER: Defendants deny the allegations as set forth in paragraph 129.
                                SECOND CLAIM FOR RELIEF
                (Willful violation of the Copyright Act, 17 U.S.C. §§ 101, et seq.)
                                   (Asserted Against Cambium)


       130.     Ubiquiti incorporates by reference each of the foregoing paragraphs as if set forth

fully herein.



                                                52
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 53 of 126 PageID #:2767




       ANSWER:       Defendants repeat and reallege their answers to each of the foregoing

paragraphs, as and for their response to this paragraph.
       131.    Ubiquiti is and has been at all relevant times the owner of all copyrights and

interests in its Registered Firmware.

       ANSWER:         Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations as set forth in paragraph 131, and therefore deny them.
       132.    In 2010, Ubiquiti completed airOS version 5.2.1 and, effective April 3, 2012,

Ubiquiti registered its copyright for its authorship within this version of the Firmware under U.S.

Registration No. TXu 1-795-146.

       ANSWER:         Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations as set forth in paragraph 132, and therefore deny them.
       133.    In 2011, Ubiquiti completed authorship of airOS version 5.3 and, effective April 3,

2012, Ubiquiti registered its copyright for its authorship within this version of the Firmware under

U.S. Registration No. TXu 1-795-147.

       ANSWER:         Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations as set forth in paragraph 133, and therefore deny them.
       134.    In 2016, Ubiquiti completed authorship of airOS version 6.0 and, effective

December 18, 2018, Ubiquiti registered its copyright for its authorship within this version of the

Firmware under U.S. Registration No. TX 8-654-155.

       ANSWER:         Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations as set forth in paragraph 134, and therefore deny them.
       135.    Ubiquiti owns the copyright in the Registered Firmware as a work made for hire,

pursuant to 17 U.S.C. § 101 (defining “work made for hire”).

       ANSWER:         Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations as set forth in paragraph 135, and therefore deny them.

                                                 53
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 54 of 126 PageID #:2767




       136.    The source code covered by the Registered Firmware does not include open source

software licensed to Ubiquiti pursuant to the terms of the GNU General Public License (GPL),

other open source license, or other “licensed-in” materials.

       ANSWER:         Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations as set forth in paragraph 136, and therefore deny them.
       137.    The Registered Firmware includes, but is not limited to, computer programs (source

and object code), and related comments and compilations of data associated with the following:

(i) AirMAX® radio protocol and wireless drivers (ubnthal and ubnt-regd); (ii) web user interface

(ubnt-web and ubnt-cgi) (iii) polling (ubnt-poll); (iv) spectral analysis module (ubnt-spectral and

ubnt-spectral-2); (v) configuration (ubnt-regd, ubntbox, and ubntconf_cl.sh); (vi) various utilities

(ubntbox and ubnt-3g) related to, among other things, configuration, calibration, discovery tools,

and boot code; (vii) base files (bunt-base-files) related to, among other things, support utilities and

scripts and configuration parameters; (viii) power over Ethernet (ubnt-poe-control); and (ix)

modifications to the bootloader for AirOS provided by Atheros (ar7240-u-boot.rom; ubntxn-u-

boot.rom; ubntxn-400-u-boot.rom; ubntwasp-u-boot.rom; ubnttitanium-u-boot.rom).

       ANSWER:         Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations as set forth in paragraph 137, and therefore deny them.
       138.    As the owner of the copyrights, Ubiquiti maintains exclusive rights to, inter alia,

reproduce and create derivatives of, and to publicly distribute, publicly display, and publicly

perform the Registered Firmware, including the Infringed Firmware, in whole or in part (as

expressed in existing and future versions of the Ubiquiti Firmware or other computer programs

that Ubiquiti authors), for any purpose as well as to authorize such uses by any and all third parties.

See 17 U.S.C. § 106.



                                                  54
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 55 of 126 PageID #:2767




       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to

whether Ubiquiti is the owner of the copyrights, and on that basis denies that allegation of

paragraph 138. Defendants also deny paragraph 138’s characterization of any Ubiquiti firmware

as “Infringed Firmware.” The remaining allegations of paragraph 138 consist solely of legal

conclusions, not factual allegations, hence no response thereto is required. To the extent that a

response is required, Defendants lacks sufficient knowledge or information to admit or deny the

allegations of paragraph 138, and on that basis, deny them.
       139.    Any person or entity that violates any of Ubiquiti’s exclusive copyright rights in

the Registered Firmware infringes the copyright. See 17 U.S.C. § 501.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to

whether Ubiquiti has exclusive copyright rights in the Registered Firmware, and on that basis

denies that allegation of paragraph 139. The remaining allegations of paragraph 139 consist solely

of legal conclusions, not factual allegations, hence no response thereto is required. To the extent

that a response is required, Defendants lacks sufficient knowledge or information to admit or deny

the allegations of paragraph 139, and on that basis, deny them.
       140.    The Firmware License Agreements authorize limited use of Ubiquiti’s Registered

Firmware, on the conditions specified in such agreements as detailed supra at paragraphs 43 and

47 of the Complaint. The conditions prohibit, inter alia, reverse engineering, unauthorized

downloading, copying and modifying Proprietary Firmware, removal or modification of the

Ubiquiti user interface, and removal of other aspects of the Proprietary Firmware.

       ANSWER: Defendants admit that Exhibit B, on its face, includes the language quoted in

paragraph 140. Defendants deny any interpretation of the quoted language above may suggest or

imply. Defendants lack sufficient knowledge or information to admit or deny the remaining

allegations of paragraph 140, and on that basis, deny them.




                                                55
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 56 of 126 PageID #:2767




       141.     The Firmware License Agreements are clear that failure to comply with the

Firmware License Agreements’ restrictions will result in automatic termination of Agreement, and

any use of the Proprietary Firmware after termination is unlawful and constitutes copyright

infringement.

       ANSWER: Defendants deny the allegations as set forth in paragraph 141.
      A.        Cambium’s Direct Infringement of Ubiquiti's Copyrights in the Registered
                Firmware

       142.     Using a copyrighted work in violation of conditions of a license or otherwise in

excess of rights granted under a license in a manner that implicates one or more exclusive copyright

rights constitutes infringement of the copyright.

       ANSWER: The allegations of paragraph 142 consist solely of legal conclusions, not factual

allegations, hence no response thereto is required. To the extent that a response is required,

Defendants lacks sufficient knowledge or information to admit or deny the allegations of paragraph

142, and on that basis, deny them.
       143.     Cambium, under the Firmware License Agreements, was not permitted to, inter

alia, remove the user interface associated with the Proprietary Firmware, reverse engineer the

Proprietary Firmware, copy or modify portions of the Proprietary Firmware or remove or

reproduce, distribute, display, perform, or prepare derivatives of the Registered Firmware for any

purposes other than those expressly stated in the Firmware License Agreements. Cambium, and

those acting on its behalf, including Cambium’s employees, Dmitry Moiseev and Sakid Ahmed

violated, inter alia, each of these conditions and restrictions and as a result breached the Ubiquiti

Firmware License Agreements and thereafter immediately lost the limited license to the

Proprietary Firmware and obligated to destroy all copies of the Ubiquiti Proprietary Firmware.




                                                 56
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 57 of 126 PageID #:2767




       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 143. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 143, and therefore deny them.
       144.     Cambium, however, did not destroy all copies of the Ubiquiti Proprietary

Firmware.

       ANSWER: Cambium Defendants admit that certain files remain after installation of

Elevate on a Ubiquiti device. Cambium Defendants deny the remaining allegations set forth in

paragraph 144. Non-Cambium Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations as set forth in paragraph 144, and therefore deny them.
       145.     Rather, after breaching one or more of the Ubiquiti Firmware License Agreements,

Cambium knowingly and willfully directly infringed Ubiquiti’s exclusive copyright rights in the

Registered Copyrights, by engaging in the following actions, among others as specified supra at

paragraphs 50-69 of the Complaint:

               Development of Elevate based on downloading copies of the Ubiquiti Firmware

                that necessarily include the Registered Firmware from Ubiquiti’s website,

                copying the Registered Firmware onto an Ubiquiti M-series device, and/or

                copying portions of the Registered Firmware into memory on a M-series device

                by running it on a M-series device during development and testing of Elevate;



               Demonstrating how to install Elevate based on the making of unauthorized

                reproductions of the Registered Firmware, including by downloading copies of

                the Ubiquiti Firmware that necessarily include the Registered Firmware from

                Ubiquiti’s website, copying the Registered Firmware onto an Ubiquiti M-series

                device, and/or copying portions of the Registered Firmware into memory on a M-


                                                 57
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 58 of 126 PageID #:2767




                 series device by running it on a M-series device, for example, before or during

                 demonstrations; and


                Publicly displaying and publicly performing the user interface within the

                 Registered Firmware when demonstrating how to install Elevate on M-Series

                 Devices in the 2016 Webinar posted online and in other similar live and recorded

                 programs.



       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 145. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 145, and therefore deny them.
       146.      All of these actions were unlawful, explicitly prohibited by the Firmware License

Agreements, and were taken by Cambium and its employees and agents for commercial gain to

sell licenses to Elevate and related Cambium products at Ubiquiti’s expense.

       ANSWER: Defendants deny that these actions were unlawful and explicitly prohibited by

the Firmware License Agreements. Cambium Defendants deny the remaining allegations as set

forth in paragraph 146. Non-Cambium Defendants lack knowledge or information sufficient to

form a belief as to the truth of the remaining allegations as set forth in paragraph 146, and therefore
deny them.
       147.      Cambium’s conduct was taken willfully and/or with reckless disregard for and/or

willful blindness to Ubiquiti’s copyright rights protected by the Registered Firmware because: (i)

Cambium agreed to the conditions in the Firmware License Agreements; (ii) such agreements

expressly identified Ubiquiti’s copyright interest in the portions of the Firmware it authored (which

are at least in part protected by the Registered Firmware); and (iii) Cambium still engaged in

conduct expressly prohibited by such agreements.

                                                  58
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 59 of 126 PageID #:2767




       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 147. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 147, and therefore deny them.


       148.    Cambium has therefore infringed upon and profited from, and, unless enjoined by

this Court, will in the future infringe upon and profit from Ubiquiti’s Registered Firmware.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 148. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 148, and therefore deny them.
       149.    As a result of Cambium’s wrongful conduct, Ubiquiti has suffered damages and,

unless permanently enjoined, will continue to suffer damages based on wrongful conduct.

       ANSWER: Cambium Defendants deny that Cambium has committed wrongful conduct.

Cambium Defendants deny the allegations as set forth in paragraph 149. Non-Cambium

Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations as set forth in paragraph 149, and therefore deny them.
       150.    Cambium’s wrongful conduct, unless enjoined by the Court, will cause irreparable

harm to Ubiquiti, which has no adequate remedy at law.

       ANSWER: Cambium Defendants deny that Cambium has committed wrongful conduct.

Cambium Defendants deny the allegations as set forth in paragraph 150. Non-Cambium

Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations as set forth in paragraph 150, and therefore deny them.
       151.    In these circumstances, the Copyright Act entitles Ubiquiti to an injunction

restraining Cambium, its officers, agents and employees, and all persons acting in concert with it

from engaging in any present or future acts in violation of the copyright laws.




                                                59
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 60 of 126 PageID #:2767




       ANSWER: The allegations of paragraph 151 consist solely of legal conclusions, not factual

allegations, hence no response thereto is required. To the extent that a response is required,

Cambium Defendants deny the allegations in paragraph 151, and Non-Cambium Defendants lack

sufficient knowledge or information to admit or deny the allegations of paragraph 151, and on that

basis, deny them.
       152.    The infringing conduct described above has damaged and continues to damage

Ubiquiti in an amount to be determined at trial, accounting for 17 U.S.C. § 501. Ubiquiti is entitled

to recover, under the Copyright Act, actual damages Ubiquiti has sustained and any additional

gains, profits and advantages obtained by Cambium as a result of its infringement.

       ANSWER: Cambium Defendants deny the allegations in paragraph 152. Non-Cambium

Defendants lack sufficient knowledge or information to admit or deny the allegations of paragraph

152, and on that basis, deny them.
       153.    On information and belief, because Ubiquiti obtained U.S. Registration No. TXu

1-795-146 and U.S. Registration No. TXu 1-795-147 before Cambium commenced their

infringement of the Infringed Firmware, the Copyright Act also entitles Ubiquiti to statutory

damages in lieu of actual damages, up to $150,000.00 per work for willful infringement, plus

attorneys’ fees and costs to the extent Cambium are shown to have infringed the authorship

protected under those copyright registrations. See 17 U.S.C. §§ 412, 504.

       ANSWER: Defendants lack sufficient knowledge or information to admit or deny whether

Ubiquiti obtained U.S. Registration No. TXu 1-795-146 and U.S. Registration No. TXu 1-795-

147, and if it did, when it obtained them. Defendants also deny paragraph 153’s characterization

of any Ubiquiti firmware as “Infringed Firmware.” Cambium Defendants deny that Cambium

infringed any Ubiquiti firmware.       Non-Cambium Defendants lack sufficient knowledge or

information to admit or deny whether Cambium infringed any Ubiquiti firmware,, and on that

basis, deny that allegation of paragraph 153. The remaining allegations of paragraph 153 consist


                                                 60
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 61 of 126 PageID #:2767




solely of legal conclusions, not factual allegations, hence no response thereto is required. To the

extent that a response is required, Defendants deny the allegations set forth in paragraph 153.
      B.       Secondary Infringement (Contributory & Inducement)

       154.    In addition to Cambium’s direct infringement of Ubiquiti’s copyrighted authorship

in the Registered Firmware, Cambium has contributed to and induced third parties (distributors

and customers) to infringe Ubiquiti’s copyrights in the Registered Firmware.

       ANSWER: Cambium Defendants deny the allegations in paragraph 154. Non-Cambium

Defendants lack sufficient knowledge or information to admit or deny the allegations of paragraph

154, and on that basis, deny them.
       155.    As detailed supra at paragraphs 55-69 of the Complaint, Cambium intentionally

misleads and induces distributors and Ubiquiti customers to run, and in certain cases download

and run, copies the Firmware on M-Series Devices without authorization for the sole purpose of

facilitating the installation of Elevate. By downloading, installing and using Firmware to bypass

security restrictions on M-Series Devices to install and use Elevate, the customers violate the

Firmware License Agreements and thus infringe Ubiquiti’s copyright in the Registered Firmware.

       ANSWER: Cambium Defendants deny the allegations in paragraph 155. Non-Cambium

Defendants lack sufficient knowledge or information to admit or deny the allegations of paragraph

155, and on that basis, deny them.
       156.    Cambium’s customers directly infringe the Registered Firmware when they

download and run the versions of Firmware recommended in Cambium’s Quick Start Guide for

the sole purpose of installing Elevate, because to do so, the customer must agree to the EULA but

immediately violate the conditions of that agreement.

       ANSWER: Defendants deny the allegations of paragraph 156.
       157.    Cambium has knowledge that distributors’ and customers’ uses of the Firmware

violate the conditions of the Firmware License Agreements because Cambium received and
                                                61
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 62 of 126 PageID #:2767




accepted the Firmware License Agreements when it acquired one or more M-Series Devices and

downloaded one or more versions of the Firmware to create Elevate and to determine which

version to recommend as “officially tested” in its Quick Start Guide.

       ANSWER: Cambium Defendants deny the allegations in paragraph 157. Non-Cambium

Defendants lack sufficient knowledge or information to admit or deny the allegations of paragraph

157, and on that basis, deny them.
       158.    With this knowledge, Cambium provides and “strongly recommends” that

customers view its tutorials, demonstrations, live classes, and links to circumvention tools to

encourage, facilitate and induce Ubiquiti customers to make unauthorized copies of the Firmware

by downloading versions of it for the sole purpose of installing Elevate.

       ANSWER: Cambium Defendants admit that Cambium provided various resources to

instruct users of Cambium products as to how to download and install ePMP Elevate on compatible

devices. Cambium Defendants deny the remaining allegations in paragraph 158. Non-Cambium

Defendants lack sufficient knowledge or information to admit or deny the allegations of paragraph

158, and on that basis, deny them.
       159.    Cambium’s instructions and express encouragement to download particular

versions of the Firmware to facilitate and ultimately install and run Elevate on M-Series Devices

materially contribute to direct infringement of the Firmware by Cambium customers and is in

furtherance of an ongoing relationship with Cambium to purchase and use its Elevate software and

related hardware.

       ANSWER: Cambium Defendants deny the allegations in paragraph 159. Non-Cambium

Defendants lack sufficient knowledge or information to admit or deny the allegations of paragraph

159, and on that basis, deny them.
       160.    As a result of Cambium’s wrongful conduct, Ubiquiti has suffered damages and,

unless permanently enjoined, will continue to suffer damages based on this conduct.

                                                62
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 63 of 126 PageID #:2767




       ANSWER: Cambium Defendants deny the allegations in paragraph 160. Non-Cambium

Defendants lack sufficient knowledge or information to admit or deny the allegations of paragraph

160, and on that basis, deny them.
       161.     Cambium’s wrongful conduct, unless enjoined by the Court, will cause irreparable

harm to Ubiquiti, which has no adequate remedy at law.

       ANSWER: Cambium Defendants deny the allegations in paragraph 161. Non-Cambium

Defendants lack sufficient knowledge or information to admit or deny the allegations of paragraph

161, and on that basis, deny them.
       162.     In these circumstances, the Copyright Act entitles Ubiquiti to an injunction

restraining Cambium, its officers, agents and employees, and all persons acting in concert with

them from engaging in any present or future acts in violation of the copyright laws.

       ANSWER: Cambium Defendants deny the allegations in paragraph 162. Non-Cambium

Defendants lack sufficient knowledge or information to admit or deny the allegations of paragraph

162, and on that basis, deny them.
       163.     The infringing conduct described above has damaged and continue to damage

Ubiquiti in an amount to be determined at trial, accounting for actual damages Ubiquiti has

sustained and any additional gains, profits and advantages obtained by Cambium as a result of its

infringement.

       ANSWER: Cambium Defendants deny the allegations in paragraph 163. Non-Cambium

Defendants lack sufficient knowledge or information to admit or deny the allegations of paragraph

163, and on that basis, deny them.
                                THIRD CLAIM FOR RELIEF

              (Violations of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030)
                                  (Asserted Against Cambium)




                                                63
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 64 of 126 PageID #:2767




       164.     Ubiquiti incorporates by reference each of the foregoing paragraphs as if set forth

fully herein.

       ANSWER: Defendants repeat and reallege their answers to each of the foregoing

paragraphs, as and for their response to this paragraph.
       165.     On the basis of the misconduct detailed herein, Cambium has violated the following

sections of the CFAA: CFAA § 1030(a)(2)(C); CFAA § 1030(a)(6)(A); and CFAA § 1030(b).

       ANSWER: Cambium Defendants deny the allegations in paragraph 165. Non-Cambium

Defendants lack sufficient knowledge or information to admit or deny the allegations of paragraph

165, and on that basis, deny them.
      A.        CFAA § 1030(a)(2)(C) Violations

       166.     Section 1030(a)(2)(C) of the CFAA prohibits a person from intentionally accessing

a protected computer without or in excess of authorization and obtaining information from a

protected computer.

       ANSWER: The allegations of paragraph 166 consist solely of legal conclusions, not

factual allegations, hence no response thereto is required. To the extent any response is required,

Defendants admit the existence of CFAA and affirmatively state that this statute speaks for itself.
       167.     Ubiquiti’s M-series devices are protected computers within the meaning of the

CFAA because the M-series devices are used in and affect interstate commerce.

       ANSWER: The allegations of paragraph 167 consist solely of legal conclusions, not

factual allegations, hence no response thereto is required. To the extent any response is required,

Defendants admit the existence of CFAA and affirmatively state that this statute speaks for itself.
       168.     Cambium has itself, and has aided and abetted others, to intentionally install

Elevate on Ubiquiti M-series devices in violation of multiple provisions of the Ubiquiti Firmware

License Agreements.



                                                64
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 65 of 126 PageID #:2767




       ANSWER: Cambium Defendants deny the allegations in paragraph 168. Non-Cambium

Defendants lack sufficient knowledge or information to admit or deny the allegations of paragraph

168, and on that basis, deny them.
       169.   Installing Elevate makes unauthorized access to among other things, Ubiquiti M-

series devices and Ubiquiti’s Proprietary Firmware, including the configuration and calibration

portions of the Ubiquiti Proprietary Firmware on the Ubiquiti M-series devices (the protected

computers) in order to take control of the Ubiquiti M-series devices for Cambium’s commercial

purposes.

       ANSWER: Cambium Defendants deny the allegations in paragraph 169. Non-Cambium

Defendants lack sufficient knowledge or information to admit or deny the allegations of paragraph

169, and on that basis, deny them.
       170.   By virtue of this conduct, Cambium has violated and has conspired with others to

violate the Computer Fraud and Abuse Act, 18 U.S.C. § 1030(a)(2)(C), by intentionally accessing

Ubiquiti M-series devices, which consist of protected computers used for interstate commerce or

communications, without authorization or by exceeding authorized access to the Ubiquiti M-series

devices, and by accessing configuration and calibration portions of the Ubiquiti Proprietary

Firmware in order to take control of the Ubiquiti M-series devices for Cambium’s commercial

purposes.

       ANSWER: Cambium Defendants deny the allegations in paragraph 170. Non-Cambium

Defendants lack sufficient knowledge or information to admit or deny the allegations of paragraph

170, and on that basis, deny them.
       171.   Ubiquiti has sustained damage and loss by, inter alia, having the Ubiquiti

Proprietary Firmware, which underlies its Firmware License Agreements with customers of

Ubiquiti M-series devices, impaired and altered and no longer compatible with other Ubiquiti

devices using Ubiquiti’s wireless protocols, while Cambium’s Elevate makes unauthorized access
                                               65
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 66 of 126 PageID #:2767




to portions of Ubiquiti’s Proprietary Firmware remaining on the device enabling the devices to

operate with other Cambium devices.

       ANSWER: Cambium Defendants deny the allegations in paragraph 171. Non-Cambium

Defendants lack sufficient knowledge or information to admit or deny the allegations of paragraph

171, and on that basis, deny them.
       172.    Elevate has been provided by Cambium and third parties authorized by Cambium

to well in excess of ten (10) Ubiquiti M-series devices, which are protected computers.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations as set forth in paragraph 172, and therefore deny them.
       173.    Ubiquiti has spent in excess of $100,000 investigating the nature of Elevate and the

damage it causes to Ubiquiti and the integrity of the Ubiquiti Proprietary Firmware on Ubiquiti

M-series devices resulting from Cambium’s wrongful conduct.

       ANSWER: Cambium Defendants deny that ePMP Elevate has caused damages to Ubiquiti

Firmware. Cambium Defendants deny that Cambium has committed wrongful conduct. Cambium

Defendants lack knowledge or information sufficient to form a belief as to the truth of the

remaining allegations as set forth in paragraph 173, and therefore deny them. Non-Cambium

Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations as set forth in paragraph 173, and therefore deny them.
       174.    Ubiquiti is entitled to damages for Cambium’s violation of Section 1030(a)(2)(C)

of the CFAA in an amount to be determined at trial.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 174. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 174, and therefore deny them.




                                                66
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 67 of 126 PageID #:2767




       175.    Unless restrained and enjoined, Cambium will continue to commit such acts.

Ubiquiti’s remedy at law is not adequate to compensate it for these inflicted and threatened injuries,

entitling Ubiquiti to remedies, including injunctive relief, as provided by 18 U.S.C. § 1030(g).

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 175. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 175, and therefore deny them.
      B.       CFAA § 1030(a)(6)(A) Violations

       176.    Section 1030(a)(6)(A) of the CFAA prohibits a person from knowingly and with

intent to defraud trafficking in any password or similar information through which a protected

computer may be accessed without authorization, if such trafficking affects interstate or foreign

commerce.

       ANSWER: The allegations of paragraph 176 consist solely of legal conclusions, not factual

allegations, hence no response thereto is required. To the extent any response is required,

Defendants admit the existence of CFAA and affirmatively state that this statute speaks for itself.
       177.    Cambium traffics in—sells and transports to customers and third-party sellers—

Elevate and additional programs, videos and guides instructing third parties how to bypass and

gain unauthorized access to Ubiquiti M-series devices and Ubiquiti Proprietary Firmware.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 177. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 177, and therefore deny them.
       178.    Through Elevate and additional materials, consumers learn how and are able to

bypass and gain unauthorized access to Ubiquiti’s M-series Devices and the Ubiquiti Proprietary

Firmware that is combined with Elevate.




                                                 67
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 68 of 126 PageID #:2767




       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 178. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 178, and therefore deny them.
       179.    Elevate and alteration of the M-series Devices caused by installation of Elevate

using unauthorized access to the Ubiquiti Proprietary Firmware, facilitates further unauthorized

access, and affects interstate commerce, as Elevate is being distributed by Cambium and used

throughout the United States and the world.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 179. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 179, and therefore deny them.
       180.    By the above described conduct, Cambium has violated the Computer Fraud and

Abuse Act, 18 U.S.C. § 1030(a)(6)(A), by knowingly and with intent to defraud trafficking in

information by distributing Elevate and additional programs, videos and guides instructing third

parties how to bypass and gain unauthorized access to Ubiquiti M-series devices using Ubiquiti

Proprietary Firmware and the Firmware, which trafficking and access has affected and continues

to affect interstate commerce and communications and foreign commerce.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 180. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 180, and therefore deny them.
       181.    Ubiquiti has sustained damage and loss by, inter alia, having the Ubiquiti

Proprietary Firmware, which underlies its Firmware License Agreements with customers,

impaired and altered and no longer compatible with other Ubiquiti devices using Ubiquiti’s

wireless protocols.




                                                68
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 69 of 126 PageID #:2767




       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 181. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 181, and therefore deny them.
       182.    Elevate has been provided by Cambium and third parties authorized by Cambium

to well in excess of ten (10) Ubiquiti M-series devices, which are protected computers.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations as set forth in paragraph 182, and therefore deny them.
       183.    Ubiquiti has spent in excess of $100,000 investigating the nature of Elevate and the

damage it causes to Ubiquiti Proprietary Firmware on Ubiquiti M-series devices resulting from

Cambium’s wrongful conduct.

       ANSWER: Cambium Defendants deny that ePMP Elevate has caused damages to Ubiquiti

Firmware. Cambium Defendants deny that Cambium has committed wrongful conduct. Cambium

Defendants lack knowledge or information sufficient to form a belief as to the truth of the

remaining allegations as set forth in paragraph 183, and therefore deny them. Non-Cambium

Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations as set forth in paragraph 183, and therefore deny them.
       184.    Ubiquiti is entitled to damages for Cambium’s violation of Section 1030(a)(6)(A)

of the CFAA in an amount to be determined at trial.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 184. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 184, and therefore deny them.
       185.    Unless restrained and enjoined, Cambium will continue to commit such acts.

Ubiquiti’s remedy at law is not adequate to compensate it for these inflicted and threatened injuries,

entitling Ubiquiti to remedies, including injunctive relief, or other equitable relief, as provided by

18 U.S.C. § 1030(g).


                                                 69
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 70 of 126 PageID #:2767




       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 185. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 185, and therefore deny them.
      C.       CFAA § 1030(b) Violations

       186.    Section 1030(b) of the CFAA prohibits a person from conspiring to violate any

other subsection of the CFAA.

ANSWER: The allegations of paragraph 186 consist solely of legal conclusions, not factual
allegations, hence no response thereto is required. To the extent any response is required,
Defendants admit the existence of CFAA and affirmatively state that this statute speaks for itself.
        187. Cambium has violated the CFAA by conspiring to commit the 18 U.S.C. § 1030(a)

offenses listed above.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 187. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 187, and therefore deny them.
       188.    Cambium has conspired with Ubiquiti licensees of Ubiquiti M-series devices and

Ubiquiti Proprietary Firmware to intentionally make unauthorized access by installing Elevate

based on unauthorized access to Ubiquiti Proprietary Firmware on Ubiquiti M-series devices. Such

licensees include third parties, including Defendant Blip, and other third parties acting on behalf

of Cambium, including Defendant Winncom, who traffic in Elevate, related software, guides and

videos for Ubiquiti M-series devices and directly or indirectly facilitate unauthorized access to the

Ubiquiti M-series devices and installation of Elevate on Ubiquiti M-series devices.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 188. Blip

denies the allegations in paragraph 188 that pertain to Blip. Blip lacks knowledge or information

sufficient to form a belief as to the truth of the remaining allegations as set forth in paragraph 188,

and therefore denies them. Winncom denies the allegations in paragraph 188 that pertain to




                                                  70
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 71 of 126 PageID #:2767




Winncom. Winncom lacks knowledge or information sufficient to form a belief as to the truth of

the remaining allegations as set forth in paragraph 188, and therefore denies them.
       189.    Ubiquiti has sustained damage and loss by, inter alia, having the Ubiquiti

Proprietary Firmware which underlies its Firmware License Agreements with customers impaired,

preserved and altered and no longer compatible with other Ubiquiti devices using Ubiquiti’s

wireless protocols.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 189. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 189, and therefore deny them.
       190.    Cambium’s Elevate has been provided by Cambium and third parties authorized by

Cambium to well in excess of ten (10) Ubiquiti M-series devices, which are protected computers.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations as set forth in paragraph 190, and therefore deny them.
       191.    Ubiquiti has spent in excess of $100,000 investigating the nature of Elevate and the

damage it causes to Ubiquiti Proprietary Firmware on Ubiquiti M-series devices resulting from

Cambium’s wrongful conduct.

       ANSWER: Cambium Defendants deny that ePMP Elevate has caused damages to Ubiquiti

Firmware. Cambium Defendants deny that Cambium has committed wrongful conduct. Cambium

Defendants lack knowledge or information sufficient to form a belief as to the truth of the

remaining allegations as set forth in paragraph 191, and therefore deny them. Non-Cambium

Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations as set forth in paragraph 191, and therefore deny them.
       192.    Ubiquiti is entitled to damages for Cambium’s violation of Section 1030(b) of the

CFAA in an amount to be determined at trial.




                                                71
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 72 of 126 PageID #:2767




        ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 192. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 192, and therefore deny them.
        193.   Unless restrained and enjoined, Cambium will continue to commit such acts.

Ubiquiti’s remedy at law is not adequate to compensate it for these inflicted and threatened injuries,

entitling Ubiquiti to remedies, including injunctive relief, and other equitable relief, as provided

by 18 U.S.C. § 1030(g).

        ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 193. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 193, and therefore deny them.
       D.      Allegations Applicable to All CFAA Violations Asserted Herein

        194.   Cambium and those distributors, customers and other agents that Cambium has

misled and induced to commit willful breaches and violations of the Firmware License Agreements

described herein each exceeded the limited, authorized access that Ubiquiti provides to use the

Proprietary Firmware on M-Series devices. Cambium’s and/or its agents’ intentional and willful

acts to make unauthorized access during installation of Elevate and to continue to make

unauthorized access to M-Series devices and the altered and remaining Proprietary Firmware on

M-series devices were all without authorization and in violation of the Computer Fraud and Abuse

Act.

        ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 194. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 194, and therefore deny them.
        195.   The actions of Cambium were and continue to be knowing, deliberate, willful and

in utter disregard of Ubiquiti’s rights under the CFAA.



                                                 72
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 73 of 126 PageID #:2767




       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 195. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 195, and therefore deny them.
       196.     Ubiquiti has standing to bring the Computer Fraud and Abuse Act claims set forth

above, and is entitled to remedies at law and equity pursuant to 18 U.S.C. § 1030(g) because

Cambium’s conduct has caused a loss to Ubiquiti during any one (1) year period aggregating far

more than $5,000 in value as specified in 18 U.S.C. § 1030(c)(4)(A)(i)(I).

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 196. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 196, and therefore deny them.
       197.     Ubiquiti has suffered loss and has spent in excess of $100,000 investigating Elevate

in response to learning of Cambium’s promotion and distribution of Elevate to Ubiquiti M-series

device customers in order to determine the nature of Elevate and determine its response to

Cambium’s unauthorized access and trafficking.

       ANSWER: Cambium Defendants deny that Cambium has committed unauthorized access

and trafficking. Cambium Defendants lack knowledge or information sufficient to form a belief as

to the truth of the remaining allegations as set forth in paragraph 197, and therefore deny them.

Non-Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth
of the allegations as set forth in paragraph 197, and therefore deny them.
                                FOURTH CLAIM FOR RELIEF

                          (Violations of §§ 1201(a)(1), 1201(a)(2) and
                       1202(b) of the Digital Millennium Copyright Act)
                                 (Asserted against Cambium)


       198.     Ubiquiti incorporates by reference each of the foregoing paragraphs as if set forth

fully herein.


                                                 73
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 74 of 126 PageID #:2767




       ANSWER: Defendants repeat and reallege their answers to each of the foregoing

paragraphs, as and for their response to this paragraph.
       199.    On the basis of the misconduct detailed herein, Cambium has violated the following

sections of the DMCA: DMCA § 1201(a)(1); and DMCA § 1201(a)(2).

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 199. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 199, and therefore deny them.
      A.       DMCA § 1201(a)(1) Violations

       200.    Section 1201(a)(1) of the DMCA provides that no person shall circumvent a

technological measure that effectively controls access to a work protected under this title.

       ANSWER: The allegations of paragraph 200 consist solely of legal conclusions, not factual

allegations, hence no response thereto is required. To the extent any response is required,

Defendants admit the existence of DMCA and affirmatively state that this statute speaks for itself.
       201.    Ubiquiti’s Proprietary Firmware, including the Registered Firmware, for its M-

series products is subject to protection under the copyright laws of the United States.

       ANSWER: The allegations of paragraph 201 consist solely of legal conclusions, not factual

allegations, hence no response thereto is required. To the extent any response is required,
Defendants admit the existence of copyright laws of the United States, and otherwise deny the

allegations as set forth in paragraph 201.
       202.    Access to Ubiquiti’s Proprietary Firmware is subject to the Firmware License

Agreements and is controlled by technological measures, namely signature protected firmware in

the case of Ubiquiti Firmware versions 5.6.15 and later and software for detecting unauthorized

firmware for Ubiquiti Firmware versions 5.6.14 and lower.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations as set forth in paragraph 202, and therefore deny them.


                                                 74
  Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 75 of 126 PageID #:2767




           203.   Cambium, individually and acting in concert and with third parties, has violated

Ubiquiti’s rights under 17 U.S.C. § 1201(a)(1) by directly circumventing access control measures

that effectively control the ability to update or alter the firmware on Ubiquiti M-series devices by

using Elevate, which passes through Ubiquiti’s access control measures for detecting unauthorized

firmware, and allows Elevate to install on Ubiquiti M-series devices and thereafter make

unauthorized access and use of portions of the Proprietary Firmware to take control of Ubiquiti

M-series devices. Elevate, after installation, disables Ubiquiti’s access control measures.

           ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 203. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 203, and therefore deny them.
           204.   The conduct described above has cost Ubiquiti an amount to be determined at trial

and constitutes a violation of 17 U.S.C. § 1201.

           ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 204. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 204, and therefore deny them.
           205.   The conduct described above was willful and undertaken with knowledge of

wrongdoing, and was undertaken with commercial motives to sell licenses to Elevate and

Cambium hardware to interface with hacked Ubiquiti M-series devices. An award of statutory

damages is necessary to dissuade Cambium and others from the use of Elevate.

           ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 205. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 205, and therefore deny them.
           206.   Accordingly, pursuant to 17 U.S.C. § 1203, Ubiquiti is entitled to and hereby

demands statutory damages in the maximum amount of $2,500 for each of the violations of the

statute.
                                                   75
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 76 of 126 PageID #:2767




       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 206. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 206, and therefore deny them.
       207.    Cambium’s conduct, unless enjoined by the Court, will cause irreparable harm to

Ubiquiti, which has no adequate remedy at law.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 207. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 207, and therefore deny them.
       208.    Ubiquiti is also entitled to an award of attorneys’ fees and costs as provided under

17 U.S.C. § 1203.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 208. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 208, and therefore deny them.
      B.       DMCA § 1201(a)(2) Violations

       209.    Section 1201(a)(2) of the DMCA provides that no person shall traffic in any

technology, product, service, device, component, or part thereof, that, among other things, is

primarily designed or produced for the purpose of circumventing a technological measure that

effectively controls access to a work protected under this title.

       ANSWER: The allegations of paragraph 209 consist solely of legal conclusions, not factual

allegations, hence no response thereto is required. To the extent any response is required,

Defendants admit the existence of DMCA and affirmatively state that this statute speaks for itself.
       210.    Ubiquiti’s Proprietary Firmware, including the Registered Firmware, for its M-

series products is subject to protection under the copyright laws of the United States.

       ANSWER: The allegations of paragraph 210 consist solely of legal conclusions, not factual

allegations, hence no response thereto is required. To the extent any response is required,


                                                 76
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 77 of 126 PageID #:2767




Defendants admit the existence of copyright laws of the United States, and otherwise deny the

allegations as set forth in paragraph 210.
       211.    Access to Ubiquiti’s Firmware is subject to the Firmware License Agreements and

is controlled by technological measures, namely signature protected firmware in the case of

Ubiquiti Firmware versions 5.6.15 and later and software for detecting unauthorized firmware for

Ubiquiti Firmware versions 5.6.14 and lower.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations as set forth in paragraph 211, and therefore deny them.
       212.    Cambium, individually and collectively, have directly or acting in concert with a

third party violated Ubiquiti’s rights under 17 U.S.C. § 1201(a)(2) by offering Elevate and certain

related services to the public to circumvent Ubiquiti’s technological measures.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 212. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 212, and therefore deny them.
       213.    Such services include in-person educational seminars demonstrating installation of

Elevate to circumvent Ubiquiti’s technological measures, disseminating quick start guides and on-

line videos demonstrating how to circumvent technological measures on Ubiquiti M-series devices

and install Elevate, and disseminating instructions on how to defeat Ubiquiti’s signature protected

firmware on Ubiquiti Firmware versions 5.6.15 and later on Cambium’s community website.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 213. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 213, and therefore deny them.
       214.    Cambium traffics in such services and Elevate, which are used to disable Ubiquiti’s

technological measures and make Ubiquiti M-series devices and Ubiquiti Proprietary Firmware



                                                77
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 78 of 126 PageID #:2767




that remains on the Ubiquiti M-series devices after Elevate has been installed available for

unauthorized access, copying and use thereafter.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 214. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 214, and therefore deny them.
       215.    The conduct described above has damaged Ubiquiti in an amount to be determined

at trial and constitutes a violation of 17 U.S.C. § 1201.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 215. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 215, and therefore deny them.
       216.    The conduct described above was willful and undertaken with knowledge of

wrongdoing, and was undertaken with commercial motives to sell licenses to Elevate and

Cambium hardware to interface with Ubiquiti M-series devices. An award of statutory damages is

necessary to dissuade Cambium and others from the use of Elevate.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 216. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 216, and therefore deny them.
       217.    Accordingly, pursuant to 17 U.S.C. § 1203, Ubiquiti is entitled to and hereby

demands statutory damages in the maximum amount of $2,500 for each violation of the DMCA.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 217. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 217, and therefore deny them.
       218.    Cambium’ conduct, unless enjoined by the Court, will cause irreparable harm to

Ubiquiti, which has no adequate remedy at law.



                                                 78
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 79 of 126 PageID #:2767




       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 218. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 218, and therefore deny them.
       219.     Ubiquiti is also entitled to an award of attorneys’ fees and costs as provided under

17 U.S.C. § 1203.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 219. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 219, and therefore deny them.
                                 FIFTH CLAIM FOR RELIEF

       (False Advertising under § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(B))
                               (Asserted Against Cambium)


       220.     Ubiquiti incorporates by reference each of the foregoing paragraphs as if set forth

fully herein.

       ANSWER: Defendants repeat and reallege their answers to each of the foregoing

paragraphs, as and for their response to this paragraph.
       221.     As detailed supra at paragraphs 70-78 of the Complaint, Cambium has disseminated

through its promotion of and promotional materials for Elevate, false and misleading statements

concerning Ubiquiti, the nature and propriety of Elevate and the impact of installing Elevate on

Ubiquiti M-series devices, all in violation of Section 43(a) of the Lanham Act.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 221. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 221, and therefore deny them.
       222.     Cambium’s statements constitute false and deceptive advertising because they are

material, false and/or are likely to mislead, and/or have misled, consumers and distributors about

the nature, characteristics and quality of Elevate as set forth in this Complaint.

                                                 79
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 80 of 126 PageID #:2767




       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 222. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 222, and therefore deny them.


       223.    Cambium’s false and misleading statements and material omissions are intended to

conceal Cambium’s copyright infringement, lead to the sale or other provision of licenses to

Elevate and Cambium products to Ubiquiti-device customers, and attack the reputation, goodwill

and market position of Ubiquiti.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 223. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 223, and therefore deny them.
       224.    Cambium’s false and misleading statements and material omissions have been and

are made in connection with the sale of products in interstate commerce.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 224. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 224, and therefore deny them.
       225.    Cambium’s false and misleading statements and material omissions: (i)

intentionally seek to capitalize on the goodwill and brand recognition that Ubiquiti developed

through the investment of resources in the market directly targeted by Cambium; and (ii)

deliberately aim to deceive and induce customers into installing Elevate on their existing installed

base of M-Series Devices for the purpose of selling more Cambium access points and hardware

and migrating Ubiquiti customers to Cambium hardware.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 225. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 225, and therefore deny them.

                                                80
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 81 of 126 PageID #:2767




       226.    Cambium has willfully, knowingly, and intentionally made and continues to make

false and misleading descriptions in advertising, and unless enjoined by this Court, will continue

to deceive, mislead and confuse consumers and distributors into believing that, among other things,

Cambium’s creation and dissemination of Elevate for Ubiquiti M-series devices is lawful,

supported by warranty coverage from Ubiquiti and yields Ubiquiti M-series devices that are FCC

complaint.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 226. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 226, and therefore deny them.
       227.    Cambium’s false and deceptive advertising is intentionally and specifically targeted

at Ubiquiti M-series devices as part of a deceptive sales strategy to migrate Ubiquiti customers

away from Ubiquiti products to Cambium products with which the Ubiquiti M-series devices are

then compatible.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 227. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 227, and therefore deny them.
       228.    As a direct and proximate cause of Cambium’s unlawful acts and practices detailed

herein, Cambium has caused, is causing, and unless enjoined by this Court, will continue to cause

immediate and irreparable harm to Ubiquiti, for which there is no adequate remedy at law, and for

which Ubiquiti is entitled to injunctive relief. Cambium’s acts, as described herein, are, and unless

enjoined, will continue to be, in violation of Section 43(a) of the Lanham Act.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 228. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 228, and therefore deny them.


                                                 81
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 82 of 126 PageID #:2767




       229.     As a direct and proximate cause of Cambium’s unlawful acts and practices,

including those set forth above, Cambium has caused, is causing, and unless enjoined by this Court,

will continue to cause Ubiquiti to suffer damages to its business, reputation, and goodwill, and the

loss of sales and profits Ubiquiti would have made but for Cambium’s wrongful acts.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 229. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 229, and therefore deny them.
       230.     Cambium has acted in bad faith and has willfully engaged in false advertising with

the intent to injure Ubiquiti and deceive the public. Thus, in addition to the injunctive relief and

damages requested herein, Ubiquiti is entitled to costs and attorneys’ fees pursuant to 25 U.S.C. §

1117(a).

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 230. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 230, and therefore deny them.
                                 SIXTH CLAIM FOR RELIEF

                             (Tortious Interference With Contract)
                                 (Asserted Against Cambium)

       231.     Ubiquiti incorporates by reference each of the foregoing paragraphs as if set forth

fully herein.

       ANSWER: Defendants repeat and reallege their answers to each of the foregoing

paragraphs, as and for their response to this paragraph.
       232.     As detailed supra at paragraphs 40-41, 49 and 52 of the Complaint, the Firmware

License Agreements are binding and enforceable contracts between Ubiquiti and Cambium,

Cambium had actual knowledge of the Firmware License Agreements and voluntarily entered into



                                                82
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 83 of 126 PageID #:2767




them by virtue of Cambium’s obtaining and using Ubiquiti M-series devices and Proprietary

Licensed Firmware as described above.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 232. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 232, and therefore deny them.
       233.    Cambium’s false and misleading advertisement and promotion of Elevate as

detailed supra at paragraphs 70-78 of the Complaint, has been and continues to be used to induce

Ubiquiti’s customers to install Elevate on Ubiquiti M-series devices constitute intentional acts

taken with knowledge that customers would be induced into violating the terms of their Firmware

License Agreements with Ubiquiti.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 233. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 233, and therefore deny them.
       234.    Cambium configured Elevate to make changes to the Ubiquiti Proprietary

Firmware knowing that these changes would breach the express terms of Ubiquiti’s Firmware

License Agreements with customers.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 234. Non-
Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 234, and therefore deny them.
       235.    Cambium’s distribution of Elevate, and its false and misleading promotion of

Elevate targeting Ubiquiti customers, has directly and proximately caused Defendant Blip and

other third party customers of Ubiquiti to violate their Firmware License Agreements with Ubiquiti

for M-series devices.




                                                83
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 84 of 126 PageID #:2767




       ANSWER: Cambium Defendants and Blip deny the allegations as set forth in paragraph

235. Winncom lacks knowledge or information sufficient to form a belief as to the truth of the

allegations as set forth in paragraph 235, and therefore denies them.
       236.     Cambium’s interference with the Firmware License Agreements between Ubiquiti

and its customers has harmed Ubiquiti by having induced and continuing to induce its customers

to violate the terms of their Firmware License Agreements with Ubiquiti and causing damage to

M-series devices rendering them no longer compatible with Ubiquiti protocols used to

communicate with other Ubiquiti devices, causing, inter alia, lost sales, infringement and

reputational harm.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 236. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 236, and therefore deny them.
                               SEVENTH CLAIM FOR RELIEF

                                        (Unfair Competition)
                                    (Asserted Against Cambium)


       237.     Ubiquiti incorporates by reference each of the foregoing paragraphs as if set forth

fully herein.

       ANSWER: Defendants repeat and reallege their answers to each of the foregoing

paragraphs, as and for their response to this paragraph.
       238.     Cambium and Ubiquiti are competitors in wireless devices and in the dissemination

of firmware for wireless devices.

       ANSWER: Cambium Defendants admit the allegations as set forth in paragraph 238. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 238, and therefore deny them.



                                                84
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 85 of 126 PageID #:2767




       239.    As detailed supra at paragraphs 21-27 of the Complaint, Ubiquiti has invested

considerable money and time into developing the Ubiquiti Firmware.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations as set forth in paragraph 239, and therefore deny them.
       240.    Rather than independently developing its own product, Cambium gained access to

Ubiquiti’s Proprietary Firmware for M-series devices by entering into the Ubiquiti Firmware

License Agreements, and then proceeded to violate the terms of those agreements in multiple ways

as detailed supra at paragraphs 50-69 and 124-125 of the, all in order to save time, money and

effort in developing Elevate.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 240. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 240, and therefore deny them.
       241.    Following this wrongful development, Cambium has improperly marketed Elevate

as a legitimate, competing product of the Ubiquiti Proprietary Firmware, i.e., a product that can

substitute for use of Ubiquiti’s Firmware, on M-Series Devices. Contrary to Cambium’s claims,

however, Elevate is not authorized for use with Ubiquiti M-series devices and violates and causes

others to violate the Ubiquiti Firmware License Agreements when used on an Ubiquiti M-series

device in any manner, including as directed by Cambium in its promotional materials.

       ANSWER: Cambium Defendants admit that Cambium marketed Elevate as a replacement

for Ubiquiti’s Firmware. Cambium Defendants deny the remaining allegations as set forth in

paragraph 241. Non-Cambium Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations as set forth in paragraph 241, and therefore deny them.
       242.    Cambium’s unauthorized reverse engineering and subsequent unauthorized

copying, modification, promotion, distribution and uses of the Ubiquiti Proprietary Firmware,

including Registered Firmware, to cause third parties to use Ubiquiti’s own Proprietary Firmware
                                                 85
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 86 of 126 PageID #:2767




in installing Elevate are designed to allow Cambium to unfairly reap the benefits of and free ride

on Ubiquiti’s substantial investment of time and money in Ubiquiti’s Proprietary Firmware and

goodwill associated with its M-series devices.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 242. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 242, and therefore deny them.
       243.    By falsely and misleadingly inducing customers to install Elevate on an Ubiquiti

M-series device, Cambium creates a device that is not in compliance with FCC rules and

regulations, causes the customer to breach its Firmware License Agreements with Ubiquiti and

other violations of applicable law.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 243. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 243, and therefore deny them.
       244.    Cambium, through its videos, promotional materials and message board postings

has been targeting Ubiquiti customers since November 30, 2016 and has unfairly competed with

Ubiquiti by propagating false and misleading statements regarding Elevate, and by so doing

maliciously interferes with Ubiquiti’s customer relationships in an effort to mislead and induce

those customers to breach their Firmware License Agreements and become customers of

Cambium.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 244. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 244, and therefore deny them.
       245.    Cambium’s reverse engineering and use of Ubiquiti’s Proprietary Firmware in

violation of the Ubiquiti Firmware License Agreements in connection with the launch and

distribution of Elevate for Ubiquiti M-series devices constitutes unfair competition and has
                                                 86
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 87 of 126 PageID #:2767




damaged Ubiquiti and will continue to dilute and harm the reputation for quality, legality and

reliability of Ubiquiti’s M-series devices in a manner beyond Ubiquiti’s control unless Cambium’s

actions are permanently enjoined.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 245. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 245, and therefore deny them.
       246.     Cambium’s alteration of the Ubiquiti firmware damages and otherwise dilutes the

quality of the Ubiquiti Firmware and harms Ubiquiti and its customers who purchased Ubiquiti

M-series devices.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 246. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 246, and therefore deny them.
       247.     Cambium’s unfairly competitive behavior has proximately and directly caused

damage to Ubiquiti as described above in an amount to be determined at trial.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 247. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 247, and therefore deny them.
                                EIGHTH CLAIM FOR RELIEF

                (Intentional Interference with Prospective Economic Advantage)
                                  (Asserted Against Cambium)


       248.     Ubiquiti incorporates by reference each of the foregoing paragraphs as if set forth

fully herein.

       ANSWER: Defendants repeat and reallege their answers to each of the foregoing

paragraphs, as and for their response to this paragraph.



                                                87
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 88 of 126 PageID #:2767




       249.    Ubiquiti has valid and binding contracts between itself and its customers, who

voluntarily entered into Firmware License Agreements by obtaining and using the M-Series

Devices and by downloading the Ubiquiti Proprietary Firmware.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations as set forth in paragraph 249, and therefore deny them.
       250.    Ubiquiti had a reasonable opportunity to obtain business advantage from customers

and prospective customers who would purchase and make use of Ubiquiti’s M-series devices,

Proprietary Firmware for M-series devices, and related wirelessly compatible Ubiquiti products.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations as set forth in paragraph 250, and therefore deny them.
       251.    Cambium was aware of Ubiquiti’s Firmware License Agreements and relationships

with current M-series device customers and expectations of obtaining business from its existing

and other customers.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 251. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 251, and therefore deny them.
       252.    Indeed, Cambium specifically advertised and promoted Elevate using targeted,

false, deceptive and misleading descriptions to Ubiquiti customers and prospective customers for

M-series devices.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 252. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 252, and therefore deny them.
       253.    Cambium intentionally and unjustifiably interfered with Ubiquiti’s relationships

with current and prospective customers through its promotion and distribution of Elevate and



                                                88
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 89 of 126 PageID #:2767




instructions to install Elevate on Ubiquiti M-series devices causing customers to breach their

respective Firmware License Agreements with Ubiquiti.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 253. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 253, and therefore deny them.
       254.    Cambium unjustifiably misled and induced customers of Ubiquiti to install Elevate

in violation of Ubiquiti Firmware License Agreements, altering the Ubiquiti firmware on Ubiquiti

M-series devices so that customers of Ubiquiti could no longer use the hacked M-series devices to

communicate with other Ubiquiti devices using Ubiquiti wireless protocols, but instead could

communicate with Cambium products.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 254. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 254, and therefore deny them.
       255.    Cambium induced customers to terminate and not enter into certain business

relationships with Ubiquiti for the sale of Ubiquiti devices to communicate with the installed base

of Ubiquiti M-series running Elevate. As a result, Cambium has unjustly profited from causing

Ubiquiti customers to breach its Firmware License Agreements and violate other rights of Ubiquiti

in is Proprietary Firmware.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 255. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 255, and therefore deny them.
       256.    Cambium’s interference has proximately and directly caused damage to Ubiquiti as

described above in an amount to be determined at trial.




                                                89
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 90 of 126 PageID #:2767




       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 256. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 256, and therefore deny them.
                                 NINTH CLAIM FOR RELIEF

                               (Common Law Misappropriation)
                                 (Asserted Against Cambium)


       257.     Ubiquiti incorporates by reference each of the foregoing paragraphs as if set forth

fully herein.

       ANSWER: Defendants repeat and reallege their answers to each of the foregoing

paragraphs, as and for their response to this paragraph.
       258.     Ubiquiti invested considerable time and money into developing its Proprietary

Firmware, Ubiquiti M-series devices, and its brand recognition.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations as set forth in paragraph 258, and therefore deny them.
       259.     Cambium misappropriated Ubiquiti’s Proprietary Firmware and related goodwill

and reputation associated with that firmware by promoting and distributing Elevate targeting

Ubiquiti’s Firmware, and that still incorporates portions of Ubiquiti’s Proprietary Firmware after

installation of Elevate, deceiving customers regarding the true nature of Elevate, and inducing such

customers to violate Ubiquiti Firmware License Agreements at little or no cost to Cambium and

at the expense of Ubiquiti’s goodwill and reputation developed through Ubiquiti’s effort, time, and

money to create, market, and sell its M-Series Devices and Firmware.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 259. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 259, and therefore deny them.



                                                90
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 91 of 126 PageID #:2767




         260.   Under Illinois common law, Cambium is misappropriating Ubiquiti’s goodwill and

brand reputation, which was earned through significant expenditure of time, labor, skill and

money.

         ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 260. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 260, and therefore deny them.
         261.   As a direct and proximate result of Cambium’s misappropriation Ubiquiti has

suffered and will continue to suffer, damages in an amount to be determined at trial, and other

commercial damages in the marketplace.

         ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 261. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 261, and therefore deny them.
         262.   Cambium’s conduct as set forth above is knowing, deliberate and willful.

         ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 262. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 262, and therefore deny them.
         263.   Cambium has earned and will continue to earn profits from its unlawful actions

unless permanently enjoined.

         ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 263. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 263, and therefore deny them.
                                TENTH CLAIM FOR RELIEF

(Violation of the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1962(c))
                                (Asserted Against Cambium)




                                                91
  Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 92 of 126 PageID #:2767




        264.    Ubiquiti incorporates by reference each of the foregoing paragraphs as if set forth

fully herein.

        ANSWER: Defendants repeat and reallege their answers to each of the foregoing

paragraphs, as and for their response to this paragraph.
        265.    Defendants Cambium, Cambium Networks, Winncom, Dmitry Moiseev and Sakid

Ahmed comprise the Enterprise. The Enterprise is an association-in-fact enterprise engaged in

activities that affect interstate commerce. The aforementioned Defendants joined together and

acted in concert, relying on each other for specific roles, in order to ensure consumer deception

and financial gains beyond those they could have obtained through “run-of-the-mill” commercial

activities.

        ANSWER: Cambium Defendants and Winncom deny the allegations as set forth in

paragraph 265. Blip lacks knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 265, and therefore denies them.
        266.    Cambium oversees the Enterprise running its day-to-day operations, with Winncom

serving Cambium’s needs within the Enterprise.

        ANSWER: Cambium Defendants and Winncom deny the allegations as set forth in

paragraph 266. Blip lacks knowledge or information sufficient to form a belief as to the truth of
the allegations as set forth in paragraph 266, and therefore denies them.
        267.    Winncom reports to Cambium regarding its distribution and sales.

        ANSWER:       Cambium Defendants and Winncom admit the allegations set forth in

paragraph 267. Blip lacks knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 267, and therefore denies them.
        268.    Cambium, in turn, keeps Cambium Networks apprised of the Enterprises’ activities,

profits and distributions thereof.



                                                92
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 93 of 126 PageID #:2767




       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 268. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 268, and therefore deny them.
       269.    Cambium agreed to and did conduct and participate in the conduct of the

Enterprise’s affairs through a pattern of racketeering activity for the unlawful purpose of

intentionally defrauding consumers into installing Elevate, which in turn ensured financial gains

for the Enterprise members above and beyond those which the members would have received had

then been engaging solely in lawful activities.

       ANSWER: Cambium Defendants and Winncom deny the allegations as set forth in

paragraph 269. Blip lacks knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 269, and therefore denies them.
       270.    To the extent known at this time and to be further developed through discovery of

information exclusively within the possession, custody, control and knowledge of the Enterprise

members, that pattern includes related predicate acts of mail fraud and wire fraud (in violation of

18 U.S.C. §§ 1341, 1343) and willful criminal copyright infringement (in violation of 17 U.S.C. §

506) detailed supra at paragraphs 88-119 of the Complaint.

       ANSWER: Cambium Defendants and Winncom deny the allegations as set forth in

paragraph 270. Blip lacks knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 270, and therefore denies them.
       271.    Cambium was involved in each of these racketeering acts, specifically orchestrating

and arranging for the racketeering acts to occur through the Enterprise.

       ANSWER: Cambium Defendants deny the allegations as set forth in paragraph 271. Non-

Cambium Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 271, and therefore deny them.



                                                  93
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 94 of 126 PageID #:2767




       272.    The acts set forth above, which happened over a period of years, constitute a pattern

of racketeering activity pursuant to 18 U.S.C. § 1961(5).

       ANSWER: Cambium Defendants and Winncom deny the allegations as set forth in

paragraph 272. Blip lacks knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 272, and therefore denies them.
       273.    Because the Enterprise directly targeted Ubiquiti customers, Ubiquiti has lost

customers as a result of the Enterprises’ activities.

       ANSWER: Cambium Defendants and Winncom deny the allegations as set forth in

paragraph 273. Blip lacks knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 273, and therefore denies them.
       274.    Given false and misleading statements and material omissions made by the

members of the Enterprise through the wires and mail, Ubiquiti has lost consumer good will in the

market place and its brand reputation has been harmed.

       ANSWER: Cambium Defendants and Winncom deny the allegations as set forth in

paragraph 274. Blip lacks knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 274, and therefore denies them.
       275.    As a direct and proximate result of the Enterprise’s illegal racketeering activities

and violations of 18 U.S.C. § 1962(c), Ubiquiti has been injured in its business and property in

that Ubiquiti has lost consumer good will in the market place and its brand reputation has been

harmed, Ubiquiti has lost customers and customers were induced to breach the terms of the

Ubiquiti’s Firmware Licensing Agreements, Ubiquiti’s M-series devices and licensed firmware

have been damaged by eliminating their compatibility with other Ubiquiti networking devices

using Ubiquiti protocols, and Ubiquiti’s rights in its Proprietary Firmware have been violated, in

each case through installation of Elevate and the ongoing and unauthorized access to Ubiquiti’s

Proprietary Firmware that remains on Ubiquiti M-series devices after installation of Elevate. As a
                                                  94
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 95 of 126 PageID #:2767




direct and proximate result of the RICO violations described herein, Ubiquiti has lost sales and

prospective sales to consumers in an amount to be determined at trial.

       ANSWER: Cambium Defendants and Winncom deny the allegations as set forth in

paragraph 275. Blip lacks knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 275, and therefore denies them.
       276.     Thus, Ubiquiti prays that the Court grant Ubiquiti legal relief to remedy the RICO

violations described herein, including entry of an order requiring Defendant Cambium to pay (a)

damages for the RICO violations described herein, including those damages which have resulted

in the concrete financial losses outlined in this Complaint, and (b) treble damages.

       ANSWER: Cambium Defendants and Winncom deny the allegations as set forth in

paragraph 276. Blip lacks knowledge or information sufficient to form a belief as to the truth of

the allegations as set forth in paragraph 276, and therefore denies them.
                              ELEVENTH CLAIM FOR RELIEF

    (Violation of the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §
                                         1962(d))
    (Asserted Against Cambium Networks, Blip, Winncom, Sakid Ahmed, and Dmitry
                                         Moiseev)


       277.     Ubiquiti incorporates by reference each of the foregoing paragraphs as if set forth

fully herein.

       ANSWER: Defendants repeat and reallege their answers to each of the foregoing

paragraphs, as and for their response to this paragraph.
       278.     In commission of the racketeering acts set forth herein, each member of the

Enterprise and co-conspirator Blip conspired to violate the RICO statute in violation of 18 U.S.C.

§ 1962(d).

       ANSWER: Defendants deny the allegations as set forth in paragraph 278.


                                                95
  Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 96 of 126 PageID #:2767




        279.    Specifically, the Enterprise members and co-conspirator Blip worked together to

ensure financial gain at the expense of Ubiquiti’s copyrights and customer base.

        ANSWER: Defendants deny the allegations as set forth in paragraph 279.

        280.    The members of the Enterprise worked together to exceed the permissible and

ordinary scope of a developer-manufacturer-distributor relationships and co-conspirator Blip

likewise worked with Cambium to exceed the ordinary scope of a manufacturer-distributor

relationship.

        ANSWER: Defendants deny the allegations as set forth in paragraph 280.
        281.    The members of the Enterprise conspired together to develop Elevate or promote

false advertisement to customers through webinars and in person demonstrations involved Elevate.

        ANSWER: Defendants deny the allegations as set forth in paragraph 281.
        282.    Each of the members of the Enterprise, as well as co-conspirator Blip, were aware

of the fraudulent nature and scope of the Enterprise and agreed to assist the Enterprise in carrying

out its fraudulent acts.

        ANSWER: Defendants deny the allegations as set forth in paragraph 282.
        283.    Each of the members of the Enterprise, as well as co-conspirator Blip, agreed to the

commission of, or participated in, at least two of the racketeering acts described herein.

        ANSWER: Defendants deny the allegations as set forth in paragraph 283.
        284.    Indeed, each of the members of the Enterprise, as well as co-conspirator Blip, was

aware of the Enterprise and received direct personal financial gain from the activities of the

Enterprise.

        ANSWER: Defendants deny the allegations as set forth in paragraph 284.
        285.    Each of the members of the Enterprise, as well as co-conspirator Blip, intended to

and in fact did further the purposes of the Enterprise.

                                                 96
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 97 of 126 PageID #:2767




       ANSWER: Defendants deny the allegations as set forth in paragraph 285.
       286.    Each of the members of the Enterprise, as well as co-conspirator Blip, engaged in

the RICO conspiracy in order to further their own personal interests and ensure financial health

for themselves individually.

       ANSWER: Defendants deny the allegations as set forth in paragraph 286.
       287.    Each of the members of the Enterprise, as well as co-conspirator Blip, wanted to

harm Ubiquiti’s goodwill and customer standing in the market place.

       ANSWER: Defendants deny the allegations as set forth in paragraph 287.
       288.    Each of the members of the Enterprise was aware of Cambium’s control and

worked together to further that control. Blip likewise aided Cambium in its control of the

Enterprise and profit seeking motive.

       ANSWER: Defendants deny the allegations as set forth in paragraph 288.
       289.    Cambium took the control of the Enterprise.

       ANSWER: Defendants deny the allegations as set forth in paragraph 289.
       290.    Cambium Networks placed Cambium at the helm and allowed Cambium to run the

U.S. sales and operations of Elevate.

       ANSWER: Defendants deny the allegations as set forth in paragraph 290.
       291.    Dmitry Moiseev and Sakid Ahmed assisted in the development of Elevate,

advertised Elevate, monitored web boards pertaining to Elevate, and answered individual questions

from Ubiquiti customers regarding Elevate.

       ANSWER: Cambium Defendants admit that Moiseev and Ahmed answered individual

questions from users regarding ePMP Elevate. Cambium Defendants deny the remaining

allegations as set forth in paragraph 291. Non-Cambium Defendants lack knowledge or




                                               97
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 98 of 126 PageID #:2767




information sufficient to form a belief as to the truth of the allegations as set forth in paragraph

291, and therefore deny them.
       292.    Blip and Winncom conspired with Cambium to ensure Cambium’s position of

control in the Enterprise and supported Cambium’s efforts to market Elevate.

       ANSWER: Defendants deny the allegations as set forth in paragraph 292.
       293.    Cambium Networks provided financial support to Cambium to ensure its position

as the leader of the Enterprise and also authorized discounts and personal financial gains for Blip

and Winncom.

       ANSWER: Defendants deny the allegations as set forth in paragraph 293.
       294.    The members of the Enterprise knew that their actions were part of a pattern of

racketeering activity and agreed to commit their actions in furtherance of the scheme described

herein. This conduct constitutes a conspiracy to violate 18 U.S.C. § 1962(c), in violation of 18

U.S.C. § 1962(d).

       ANSWER: Defendants deny the allegations as set forth in paragraph 294.
       295.    Blip likewise worked with Cambium to ensure Cambium’s role as the lead of the

Enterprise, and knew that Cambium was carrying out a pattern of racketeering activity along with

various other members of the Enterprise and agreed to have Cambium commit its racketeering

activities along with co-conspirators in furtherance of the scheme described herein. This conduct

constitutes a conspiracy to violate 18 U.S.C. § 1962(c), in violation of 18 U.S.C. § 1962(d).

       ANSWER: Defendants deny the allegations as set forth in paragraph 295.
       296.    Each of the members of the Enterprise and co-conspirator Blip were aware that

Cambium was directly targeting Ubiquiti customers and making misleading claims implying that

the Firmware was appropriately used with Ubiquiti products.

       ANSWER: Defendants deny the allegations as set forth in paragraph 296.


                                                98
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 99 of 126 PageID #:2767




       297.    The Enterprise is an enterprise engaged in and whose activities affect interstate

commerce.

       ANSWER: Defendants deny the allegations as set forth in paragraph 297.
       298.    As a direct and proximate result of the Enterprise’s conspiracy, conspiracy with

Blip, and RICO violations flowing therefrom, Ubiquiti has been injured in its business and

property in that Ubiquiti has lost consumer good will in the market place and its brand reputation

has been harmed, Ubiquiti has lost customers and customers were induced to breach the terms of

the Ubiquiti’s Firmware Licensing Agreements, Ubiquiti’s M-series devices and licensed

firmware have been damaged by eliminating their compatibility with other Ubiquiti networking

devices using Ubiquiti protocols, and Ubiquiti’s rights in its Proprietary Firmware have been

violated, in each case through installation of Elevate and the ongoing and unauthorized access to

Ubiquiti’s Proprietary Firmware that remains on Ubiquiti M-series devices after installation of

Elevate. As a direct and proximate result of the RICO violations described herein, Ubiquiti has

further lost sales and prospective sales to consumers in an amount to be determined at trial.

       ANSWER: Defendants deny the allegations as set forth in paragraph 298.
       299.    Thus, Ubiquiti prays that the Court grant Ubiquiti legal relief to remedy the RICO

violations described herein, carried out with the knowing assistance of co-conspirator Blip,

including entry of an order requiring Defendants Cambium, Cambium Networks, Blip, Winncom,

Sakid Ahmed, and Dmitry Moiseev to pay (a) damages for the RICO violations described herein,

including those damages which have resulted in the concrete financial losses outlined in this

Complaint, and (b) treble damages.

       ANSWER: Defendants deny the allegations as set forth in paragraph 299.




                                                99
    Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 100 of 126 PageID #:2767




                                   AFFIRMATIVE DEFENSES

By alleging the defenses set forth below, Defendants do not admit that they have the burden of

proof and/or burden of persuasion with respect to any of these defenses.

                               FIRST AFFIRMATIVE DEFENSE

                                        (Lack of Standing)

         Cambium incorporates by reference all of the facts and allegations stated for this and other

Affirmative Defenses and other facts and allegations stated in this answer. Plaintiff lacks standing

to assert one or more of the statutory claims, and additionally, Plaintiff lacks standing to assert a

claim. The Registered and Proprietary Firmware includes code authored by third-parties that is

subject to third-party and open source licenses such as the GPL (the “Public Code”). The

Registered and Proprietary Firmware also includes modifications4 to Public Code made by

Ubiquiti. Ubiquiti is not an author of, or an “exclusive” licensee in, the Public Code and therefore

lacks standing to assert copyright or breach of contract infringement based on that code. Ubiquiti

is also prohibited from asserting a violation of any rights related to the Public Code due to licenses

that permit the use and/or modification of the Public Code. Ubiquiti’s modifications to the Public

Code are not original and are not sufficiently different enough from the preexisting Public Code

to qualify for copyright protection. For example, Ubiquiti’s modifications include minor changes

and revisions that are determined by the functionality of the hardware, such as the Atheros chipset

and radio hardware of M-Series devices. Ubiquiti therefore does not have standing to assert these

modifications because they are not copyright eligible material and therefore are not part of a

registered copyright.


4Ubiquiti’s definition of “Registered Firmware” expressly includes all “portions of Ubiquiti’s
Firmware that constitute original authorship by Ubiquiti” and does not exclude Ubiquiti’s
original authorship in modifications to Public Code.
                                                 100
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 101 of 126 PageID #:2767




       Ubiquiti also lacks standing to assert the Registered and Proprietary Firmware in the

context of copyright registrations to the firmware as a whole. Ubiquiti’s copyright registrations

purport to cover Ubiquiti’s firmware. See FAC Ex. A. However, Ubiquiti incorporates vast

amounts of Public Code into its firmware, including at least 16,000 files and over 1.4 million lines

of code licensed under the GPL. By contrast, Ubiquiti has only alleged that portions of 18 firmware

files are proprietary—and a significant number of those are authored by third parties and then

modified by Ubiquiti. In the context of the over 16,000 files and 1.4 million lines of Public Code

that its copyright registrations purport to cover, the 18 allegedly proprietary firmware files amount

to minor changes and revisions to the firmware that do not qualify for copyright protection.

Ubiquiti therefore does not have standing to assert this material because it consists of material that

is not copyrightable by Ubiquiti.

       In addition, Ubiquiti’s FULA states “You acknowledge that the Open Source Software

license is solely between You and the applicable licensor of the Open Source Software.” FAC at

Ex. B. This provision includes both the Public Code and components derived from Public Code

(i.e., Ubiquiti’s modifications). Ubiquiti does not have standing to assert a breach of the open

source software licenses that apply to Defendants’ use of the firmware because it is not a party to

the Public Licenses or a party in privity.

                             SECOND AFFIRMATIVE DEFENSE

                                    (Laches/Waiver/Estoppel)

       Cambium incorporates by reference all of the facts and allegations stated for this and other

Affirmative Defenses and other facts and allegations stated in this answer. Plaintiff’s claims are

barred, in whole or in part, by laches, waiver and/or estoppel. Plaintiff alleges that Cambium

committed unlawful activities since at least November 2016, but did not bring this lawsuit until


                                                 101
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 102 of 126 PageID #:2767




August 2018 and has not moved for a preliminary injunction. Cambium relied on Plaintiff’s

inaction, by, among other things, continuing to develop its business and market and sell the accused

products. Plaintiff has not plead any facts that excuse its unreasonable delay in bringing the

Complaint. Defendants have been prejudiced because of Plaintiff’s delay in bringing this case at

least because of their reliance on Plaintiff’s inactions described herein.

                              THIRD AFFIRMATIVE DEFENSE

       Cambium incorporates by reference all of the facts and allegations stated for this and other

Affirmative Defenses and other facts and allegations stated in this answer. Plaintiff’s claims are

barred, in whole or in part, by the doctrine of release. Ubiquiti incorporates vast amounts of Public

Code into its firmware, including at least 16,000 files and over 1.4 million lines of code licensed

under the GPL. By contrast, Ubiquiti has alleged that portions of 18 firmware files are

proprietary—and a significant number of those are authored by third parties and then modified by

Ubiquiti. Ubiquiti expressly represents to all users of its firmware that the terms of the GPL apply

to their use by publishing the Public Code on its website with a statement that the GPL applies to

that code and by stating in its license agreements that the terms of open source software licenses

apply and take precedence over its own agreements. See FAC Exs. B and C. By incorporating such

vast amounts of Public Code and repeatedly acknowledging that the GPL license applies and takes

precedence over its EULA and FULA, Plaintiff relinquished its rights to assert various claims

stemming from both the 16,000 files of Public Code and, to the extent they are found to contain

any proprietary code, the 18 identified files.

       Ubiquiti also expressly licensed portions of its Registered Firmware under the GPL, which

directly contradicts its allegations that the Registered Firmware does not contain code licensed

under the GPL, and releases Defendants from any obligations under Ubiquiti’s EULA and FULA.


                                                 102
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 103 of 126 PageID #:2767




Ubiquiti submitted files named fwsplit.c and ubnt-mkfwimage.c as “deposit material” to the

Copyright Office when applying for its copyright registrations. See Ex. 1. Thus, these files are

included in Ubiquiti’s Registered Firmware. However, Ubiquiti released these exact same files

with its SDK under the GPL. See Exs. 2 and 3 (SDK files “fwsplit.c” and “ubnt-mkfwimage.c”

from Ubiquiti’s SDK containing header expressly indicating that these files are “free software”

and licensed under the GPL. Although Ubiquiti’s deposit material pages (Ex. 1) are out of order,

when re-ordered they match up to the GPL SDK files). Thus, Ubiquiti’s Registered Firmware is

licensed under the GPL, which releases Defendants from any copyright claims on the Registered

Firmware.

                             FOURTH AFFIRMATIVE DEFENSE

                                         (Unclean Hands)

       Cambium incorporates by reference all of the facts and allegations stated for this and other

Affirmative Defenses and other facts and allegations stated in this answer. Plaintiff’s claims are

barred, in whole or in part, by the doctrine of unclean hands. Ubiquiti incorporates vast amounts

of Public Code into its firmware, including at least 16,000 files and over 1.4 million lines of code

licensed under the GPL. Ubiquiti has alleged that portions of 18 firmware files are proprietary—

and a significant number of those are authored by third parties and then modified by Ubiquiti.

Additionally, those 18 firmware files also contain Public Code and modifications or derivatives of

Public Code. Ubiquiti expressly represents to all users of its firmware that the terms of the GPL

apply to their use by publishing some of that Public Code on its website with a statement that the

GPL applies to that code and by stating in its license agreements that the terms of open source

software licenses apply and take precedence over its own agreements. See FAC Exs. B and C.

Thus, the GPL applies to the vast majority, if not all, of Ubiquiti’s firmware.


                                                103
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 104 of 126 PageID #:2767




        The GPL states:

                6. Each time you redistribute the Program (or any work based on the
                Program), the recipient automatically receives a license from the
                original licensor to copy, distribute or modify the Program subject
                to these terms and conditions. You may not impose any further
                restrictions on the recipients' exercise of the rights granted herein.

Dkt. No. 70-7 (Exhibit 7 to Defendants’ Motion to Dismiss the FAC) at 4-5. Thus, the GPL

prohibits Ubiquiti from enforcing restrictions on Defendants’ use of the Public Code.

        Ubiquiti brings this action with unclean hands because it—by virtue of this lawsuit—seeks

to impose proprietary restrictions on Defendants’ use of Public Code in violation of the GPL. For

example, prohibiting Defendants from deleting or replacing the vast amounts of Public Code

included in Ubiquiti’s firmware is an express violation of the GPL that applies to that Public Code

and derivative works thereof. Ubiquiti is therefore in breach of the GPL, which causes Ubiquiti’s

firmware to infringe upon copyrights licensed to it under the GPL. Plaintiff therefore fails to bring

its claims with clean hands and should not be granted equitable relief as to any file it asserts.

        Plaintiff’s claims are also barred, in whole or in part, by the doctrine of unclean hands

because it brought this case in bad faith. Cambium went through its initial public offering (“IPO”)

on June 26, 2019, after having been widely understood to be IPO-ready for the past two years. On

information and belief, Ubiquiti launched this litigation with the purpose of interfering with

Cambium’s anticipated IPO. Such intent is demonstrated by Ubiquiti’s decision to base this lawsuit

on claims to unprotectable, open-source software and by the timing of Ubiquiti’s complaint.

Plaintiff’s bad faith basis for bringing this lawsuit also bars its claims to equitable relief.




                                                  104
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 105 of 126 PageID #:2767




                              FIFTH AFFIRMATIVE DEFENSE

                                          (Good Faith)

       Cambium incorporates by reference all of the facts and allegations stated for this and other

Affirmative Defenses and other facts and allegations stated in this answer. Plaintiff’s claims are

barred or limited as against Defendants, because at all relevant times, Defendants acted in good

faith, and any and all acts alleged to have been committed by Defendants were performed with

lack of knowledge and lack of willful intent. Ubiquiti incorporates vast amounts of Public Code

into its firmware, including at least 16,000 files and over 1.4 million lines of code licensed under

the GPL. By contrast, Ubiquiti has only alleged that portions of 18 firmware files are proprietary—

and a significant number of those are authored by third parties and then only modified by Ubiquiti.

Ubiquiti expressly represents to all users of its firmware that the terms of the GPL apply to their

use by publishing the Public Code on its website with a statement that the GPL applies to that code

and by stating in its license agreements that the terms of open source software licenses apply and

take precedence over its own agreements. See FAC Exs. B and C. Defendants acted in good faith

reliance on Ubiquiti’s incorporation of such vast amounts of Public Code into its firmware and

Ubiquiti’s repeated acknowledgements that the GPL license applies and takes precedence over its

EULA and FULA.

                              SIXTH AFFIRMATIVE DEFENSE

                                      (No Equitable Relief)

       Cambium incorporates by reference all of the facts and allegations stated for this and other

Affirmative Defenses and other facts and allegations stated in this answer. The alleged injury or

damage suffered by Plaintiff, if any, would be adequately compensated by damages. Accordingly,

Plaintiff has a complete and adequate remedy at law and is not entitled to seek equitable relief.


                                                105
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 106 of 126 PageID #:2767




                               SEVENTH CLAIM FOR RELIEF

                              (Bar based on Promissory Estoppel)

       Cambium incorporates by reference all of the facts and allegations stated for this and other

Affirmative Defenses and other facts and allegations stated in this answer. Plaintiff’s claims are

barred, in whole or in part, based on the doctrine of Promissory Estoppel based on Cambium’s

reliance on the General Public License as applied to Ubiquiti’s firmware. To the extent that

Cambium is alleged to have copied, modified, or used any of Ubiquiti’s firmware, it did so in

reliance on Plaintiff’s promise through its licenses and the licenses posted on its website, and such

reliance was expected and foreseeable by Plaintiff.

                             EIGHTH AFFIRMATIVE DEFENSE

              (Bar or Unenforceability based on GNU General Public License)

       Cambium incorporates by reference all of the facts and allegations stated for this and other

Affirmative Defenses and other facts and allegations stated in this answer. The Ubiquiti Firmware

is subject to and governed by Versions 2 or 3 of the GNU General Public License. Plaintiff’s claims

are barred or unenforceable, in whole or in part, by the terms of the GNU General Public License.

                              NINTH AFFIRMATIVE DEFENSE

                         (Breach of the GNU General Public License)

       Cambium incorporates by reference all of the facts and allegations stated for this and other

Affirmative Defenses and other facts and allegations stated in this answer. The Ubiquiti Firmware

is subject to and governed by Versions 2 or 3 of the GNU General Public License. Defendants are

third-party beneficiaries of the GNU General Public License. Plaintiff breaches the GNU General

Public License by bring this lawsuit against the Defendants.




                                                106
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 107 of 126 PageID #:2767




                             TENTH AFFIRMATIVE DEFENSE

                          (Breach of Firmware License Agreement)

       Cambium incorporates by reference all of the facts and allegations stated for this and other

Affirmative Defenses and other facts and allegations stated in this answer. Defendants are licensed

to use the Ubiquiti Firmware under Ubiquiti’s Firmware License Agreement. By bringing this

lawsuit against Defendants, Plaintiff breaches the Firmware License Agreement.

                          ELEVENTH AFFIRMATIVE DEFENSE

                                    (Invalidity of Contract)

       Cambium incorporates by reference all of the facts and allegations stated for this and other

Affirmative Defenses and other facts and allegations stated in this answer. Ubiquiti’s FULA and

EULA are invalid, indefinite, or unconscionable. The alleged terms of Ubiquiti’s FULA and

EULA are not encompassed within the four corners of the agreement and purport to restrict users

in a manner not permitted by the law. Ubiquiti’s licenses require that all users review

documentation and the Ubiquiti website to determine which portions of Ubiquiti’s software are

subject to open source licenses:

               OPEN SOURCE SOFTWARE

               You hereby acknowledge that the Ubiquiti Firmware may contain

               Open Source Software. You agree to review any documentation that

               accompanies the Ubiquiti Firmware or is identified in the

               documentation for the Ubiquiti Firmware in order to determine

               which portions of the Ubiquiti Firmware are Open Source Software

               and are licensed under an Open Source Software license. . . . [S]uch

               rights in the applicable Open Source Software license shall take


                                               107
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 108 of 126 PageID #:2767




               precedence over the rights and restrictions granted in this

               Agreement . . . . Copyrights to the Open Source Software are held

               by the copyright holders indicated in the copyright notices in the

               corresponding source files or as disclosed at http://www.ubnt.com.

FAC Ex. B at 3-4; see also FAC Ex. C at 5. However, the referenced documentation and website

does not contain the information necessary “in order to determine which portions of the Ubiquiti

Firmware are Open Source Software” and which portions are not as required by these agreements.

The terms of these licenses are therefore indefinite such that users of Ubiquiti’s firmware,

including Defendants, could not mutually assent to those terms. Furthermore, Ubiquiti does not

provide the alleged terms of its contracts prior to agreeing to the terms of the contract.

                            TWELFTH AFFIRMATIVE DEFENSE

                                     (Lack of Mutual Assent)

       Cambium incorporates by reference all of the facts and allegations stated for this and other

Affirmative Defenses and other facts and allegations stated in this answer. A valid and enforceable

contract is formed only if the parties to the contract mutually assent to the terms of the contract.

To the extent that Plaintiff advances contractual interpretations that contravene the plain meaning

of the terms in dispute, then there was a failure to achieve mutual assent and no enforceable

contract was formed between the parties. In the FAC, Plaintiff propagates interpretations of

Ubiquiti’s FULA and EULA that contravene the plain meaning of the terms. For example, Plaintiff

interprets that erasing and replacing the Ubiquiti Firmware is a violation of agreements. To the

extent the agreements are so interpreted, no mutual assent was formed between Plaintiff and

Cambium.

       In addition, Ubiquiti’s licenses require that all users review documentation and the Ubiquiti


                                                 108
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 109 of 126 PageID #:2767




website to determine which portions of Ubiquiti’s software are subject to open source licenses:

               OPEN SOURCE SOFTWARE

               You hereby acknowledge that the Ubiquiti Firmware may contain

               Open Source Software. You agree to review any documentation that

               accompanies the Ubiquiti Firmware or is identified in the

               documentation for the Ubiquiti Firmware in order to determine

               which portions of the Ubiquiti Firmware are Open Source Software

               and are licensed under an Open Source Software license. . . . [S]uch

               rights in the applicable Open Source Software license shall take

               precedence over the rights and restrictions granted in this

               Agreement . . . . Copyrights to the Open Source Software are held

               by the copyright holders indicated in the copyright notices in the

               corresponding source files or as disclosed at http://www.ubnt.com.

FAC Ex. B at 3-4; see also FAC Ex. C at 5. However, the referenced documentation and website

does not contain the information necessary “in order to determine which portions of the Ubiquiti

Firmware are Open Source Software” and which portions are not as required by these agreements.

Users of Ubiquiti’s firmware, including Defendants, could not ascertain those terms and therefore

did not mutually assent to them.

                         THIRTEENTH AFFIRMATIVE DEFENSE

                                        (Lack of Privity)

       Cambium incorporates by reference all of the facts and allegations stated for this and other

Affirmative Defenses and other facts and allegations stated in this answer. Plaintiff’s contract

claims are barred, in whole or in part, by lack of privity of contract. Ubiquiti incorporates vast


                                               109
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 110 of 126 PageID #:2767




amounts of Public Code into its firmware, including at least 16,000 files and over 1.4 million lines

of code licensed under the GPL. By contrast, Ubiquiti has only alleged that portions of 18 firmware

files are proprietary—and a significant number of those are authored by third parties and then only

modified by Ubiquiti. Ubiquiti expressly represents to all users of its firmware that the terms of

the GPL apply to their use by publishing the Public Code on its website with a statement that the

GPL applies to that code and by stating in its license agreements that the terms of open source

software licenses apply and take precedence over its own agreements. See FAC Exs. B and C.

Specifically, Ubiquiti’s FULA states “You acknowledge that the Open Source Software license is

solely between You and the applicable licensor of the Open Source Software.” This provision

includes both the Public Code and components derived from Public Code (i.e., Ubiquiti’s

modifications). Ubiquiti is therefore not a party in privity to the license that applies to Defendants’

use of the firmware and cannot assert a breach of the relevant open source licenses.

                          FOURTEENTH AFFIRMATIVE DEFENSE

                                     (Invalidity of Copyright)

       Cambium incorporates by reference all of the facts and allegations stated for this and other

Affirmative Defenses and other facts and allegations stated in this answer. Plaintiff’s copyright-

based claims are barred, in whole or in part, because Plaintiff’s alleged copyrights are invalid.

Ubiquiti’s copyright registrations each purport to cover Ubiquiti’s entire firmware. However,

Ubiquiti incorporates vast amounts of Public Code into its firmware, including at least 16,000 files

and over 1.4 million lines of code licensed under the GPL. By contrast, Ubiquiti has only alleged

that portions of just 18 firmware files are copyrighted—and a significant number of those are

authored by third parties and then only modified by Ubiquiti. In the context of the over 16,000

files and 1.4 million lines of Public Code that its copyright registrations purport to cover, the 18


                                                 110
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 111 of 126 PageID #:2767




allegedly proprietary firmware files amount to mere minor changes and revisions to the firmware

that do not qualify for copyright protection. For example, Ubiquiti’s modifications include only

revisions that are required by the functionality of the hardware, such as the Atheros chipset and

radio hardware of M-Series devices and thus are not copyrightable. Ubiquiti’s registrations are

thus invalid.

       Moreover, Ubiquiti’s registration of its entire firmware while failing to disclose the

insignificant nature of the 18 firmware files to the Copyright Office amounts to a fraud on the

office in obtaining these copyrights that also renders Ubiquiti’s copyright registrations invalid.

                           FIFTEENTH AFFIRMATIVE DEFENSE

                              (Non-copyrightable Subject Matter)

       Cambium incorporates by reference all of the facts and allegations stated for this and other

Affirmative Defenses and other facts and allegations stated in this answer. Plaintiff’s copyright-

based claims are barred, in whole or in part, because the alleged copyrighted work, or portions

thereof alleged to have been copied, or both, are not copyrightable subject matter. Ubiquiti’s

copyright registrations each purport to cover Ubiquiti’s entire firmware. However, Ubiquiti

incorporates vast amounts of Public Code into its firmware, including at least 16,000 files and over

1.4 million lines of code licensed under the GPL. The Public Code is not copyrightable subject

matter because it was authored by third parties. As to the 18 firmware files that Ubiquiti identifies

as the Registered Firmware, a significant number of those are authored by third parties and then

only modified by Ubiquiti. In the context of the over 16,000 files and 1.4 million lines of Public

Code that its copyright registrations purport to cover, the 18 allegedly proprietary firmware files

amount to mere minor changes and revisions to the firmware that do not qualify for copyright

protection. For example, Ubiquiti’s modifications include only revisions that are required by the


                                                111
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 112 of 126 PageID #:2767




functionality of the hardware, such as the Atheros chipset and radio hardware of M-Series devices

and thus are not copyrightable. Other portions of the 18 allegedly proprietary firmware files

contain mere data and information that also is not copyright eligible. Still other portions include

functional aspects of the firmware, such as algorithms, formatting, functions, logic, and system

design, that are not eligible for copyright registration. The materials that form the basis of

Ubiquiti’s copyright and breach of contract claims are thus directed to subject matter that is not

eligible for copyright protection.

                           SIXTEENTH AFFIRMATIVE DEFENSE

                                       (Lack of Originality)

       Cambium incorporates by reference all of the facts and allegations stated for this and other

Affirmative Defenses and other facts and allegations stated in this answer. Plaintiff’s copyright-

based claims are barred, in whole or in part, because the alleged copyrighted work lacks requisite

originality. Ubiquiti incorporates vast amounts of Public Code into its firmware, including at least

16,000 files and over 1.4 million lines of code licensed under the GPL. The Public Code is not

copyrightable subject matter because it was authored by third parties. As to the 18 firmware files

that Ubiquiti identifies as the Registered Firmware, a significant number of those are authored by

third parties and then only modified by Ubiquiti. The software code included in the 18 files is

dictated by considerations of efficiency, so as to be necessarily incidental to its corresponding idea,

required by factors external to the program itself, or taken from the public domain. Therefore, the

Ubiquiti Firmware is non-protectable expression.

                         SEVENTEENTH AFFIRMATIVE DEFENSE

                                (Merger Doctrine for Copyright)

       Cambium incorporates by reference all of the facts and allegations stated for this and other


                                                 112
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 113 of 126 PageID #:2767




Affirmative Defenses and other facts and allegations stated in this answer. Plaintiff’s copyright-

based claims are barred, in whole or in part, by the “Scenes ả Faire” and/or merger doctrine in that,

among other things, Plaintiff’s alleged copyrighted work is ordinary, commonplace, or standard in

the relevant art or industry. Various software code in the Ubiquiti Firmware is universal or at least

commonplace in similar software programs. For example, Ubiquiti claims copyright in

modifications to bootloader files provided by Atheros that are required by the functionality of the

hardware, such as the Atheros chipset and radio hardware of M-Series devices and thus are not

copyrightable. Ubiquiti also claims copyright in configuration and calibration data that includes

such commonplace information as network device identifiers, default passwords, and radio

transmission settings that consist of a value with a predetermined range of values. Other portions

include functional aspects of the firmware, such as algorithms, formatting, functions, logic, and

system design, that are not eligible for copyright registration. Plaintiff’s claims against Cambium

based on alleged copyright in such code or information are barred.

       Data, measurements, power settings, or other configuration parameters are not copyright

protectable since they can only be expressed in a limited number of ways and their expression,

under the doctrine of merger, becomes synonymous with the function. This includes the

expression of certain parameters required for compatibility or for set up within a prescribed

application programming interface (“API”). In addition, similar background information required

for setup and configuration may also be subject to the scenes a faire doctrine which likewise

renders ineligible any expression which is standard, typical or background information. “The

doctrine of scènes à faire . . . teaches, sensibly enough, that a copyright owner can't prove

infringement by pointing to features . . . that are so rudimentary, commonplace, standard, or

unavoidable that they do not serve to distinguish one work within a class of works from another.”


                                                113
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 114 of 126 PageID #:2767




Bucklew v. Hawkins, Ash, Baptie & Co., LLP., 329 F.3d 923, 929 (7th Cir. 2003). The 18 files

which Ubiquiti identifies in its FAC either in their entirety or otherwise contain elements protected

by scenes a faire and the merger doctrines.

                          EIGHTEENTH AFFIRMATIVE DEFENSE

                                 (Lack of Copyright Ownership)

       Cambium incorporates by reference all of the facts and allegations stated for this and other

Affirmative Defenses and other facts and allegations stated in this answer. Plaintiff’s copyright-

based claims are barred, in whole or in part, because Plaintiff is not the author of the alleged

copyright referenced in the FAC, and Plaintiff is not the owner or the holder of equivalent rights

in and to the alleged copyright referenced in the FAC. Substantial software components of

Ubiquiti’s M-series devices, such as the boot-loader, operating system, and applications, are

licensed by Ubiquiti under open source software licenses including the GPL (i.e., the Public Code).

The Public Code amounts to over 16,000 files and over 1.4 million lines of code. Ubiquiti is not

the author of the Public Code and is not the owner or the holder of equivalent rights in such

software components. As to the 18 firmware files that Ubiquiti identifies as the Registered

Firmware, a significant number of those are authored by third parties and then only modified by

Ubiquiti. In the context of the over 16,000 files and 1.4 million lines of Public Code that its

copyright registrations purport to cover, the 18 allegedly proprietary firmware files amount to mere

minor changes and revisions to the firmware that do not qualify for copyright protection. For

example, Ubiquiti’s modifications include only revisions that are required by the functionality of

the hardware, such as the Atheros chipset and radio hardware of M-Series devices and thus are not

copyrightable. Other portions of the 18 allegedly proprietary firmware files contain mere data and

information that also is not copyright eligible. Still other portions include functional aspects of the


                                                 114
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 115 of 126 PageID #:2767




firmware, such as algorithms, formatting, functions, logic, and system design, that are not eligible

for copyright registration. Ubiquiti does not own a copyright in any of these materials because they

are not copyright eligible subject matter. Ubiquiti therefore does not own a copyright in the

materials that form the basis of Ubiquiti’s copyright and breach of contract claims.

                          NINETEENTH AFFIRMATIVE DEFENSE

                         (Inequitable Conduct in Obtaining Copyright)

       Cambium incorporates by reference all of the facts and allegations stated for this and other

Affirmative Defenses and other facts and allegations stated in this answer. Plaintiff’s copyright-

based claims are barred, in whole or in part, because Plaintiff misrepresented material facts in

applying for registration of its alleged copyright, in violation of its certification to the Copyright

Office that all statements in the application are correct. Ubiquiti incorporates vast amounts of

Public Code into its firmware, including at least 16,000 files and over 1.4 million lines of code

licensed under the GPL. By contrast, Ubiquiti has only alleged that portions of just 18 firmware

files are copyrighted—and a significant number of those are authored by third parties and then

only modified by Ubiquiti. In the context of the over 16,000 files and 1.4 million lines of Public

Code that its copyright registrations purport to cover, the 18 allegedly proprietary firmware files

amount to mere minor changes and revisions to the firmware that do not qualify for copyright

protection. For example, Ubiquiti’s modifications include only revisions that are required by the

functionality of the hardware, such as the Atheros chipset and radio hardware of M-Series devices

and thus are not copyrightable. Ubiquiti’s registration of its entire firmware while failing to

disclose the insignificant nature of the 18 firmware files to the Copyright Office amounts to a

material misrepresentation to the Copyright Office in obtaining the registrations.




                                                 115
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 116 of 126 PageID #:2767




        Ubiquiti’s misrepresentations extend to its failure to submit any of the 18 files—files that

are now alleged to be the only sources of registered firmware—to the Copyright Office for the

Office to evaluate. See Ex. 1 (Deposit materials submitted by Ubiquiti with its firmware

registrations). Instead, Ubiquiti submitted files named AboutDialog.java, fwsplit.c, and ubnt-

mkfwimage.c, which are files that Ubiquiti does not allege to be part of its Registered or

Proprietary Firmware. Ubiquiti’s failure to submit any portion of the materials it now claims

copyright in was a material misrepresentation to the Copyright Office made to obtain the copyright

registrations.

                           TWENTIETH AFFIRMATIVE DEFENSE

                                        (Copyright Misuse)

        Cambium incorporates by reference all of the facts and allegations stated for this and other

Affirmative Defenses and other facts and allegations stated in this answer. Plaintiff’s copyright-

related claims are barred, in whole or in part, by Plaintiff’s copyright misuse. To the extent Plaintiff

owns copyright in the Ubiquiti Firmware, Plaintiff has engaged in abusive or improper conduct in

exploiting or enforcing such copyright. Ubiquiti’s copyright registrations purport to cover

Ubiquiti’s firmware as a whole. See FAC Ex. A. By contrast, Ubiquiti has only alleged that

portions of just 18 firmware files are copyrighted—and a significant number of those are authored

by third parties and then only modified by Ubiquiti. In the context of the over 16,000 files and 1.4

million lines of Public Code that its copyright registrations purport to cover, the 18 allegedly

proprietary firmware files amount to mere minor changes and revisions to the firmware that do not

qualify for copyright protection. For example, Ubiquiti’s modifications include only revisions that

are required by the functionality of the hardware, such as the Atheros chipset and radio hardware

of M-Series devices and thus are not copyrightable. Ubiquiti’s registration of its entire firmware


                                                  116
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 117 of 126 PageID #:2767




while failing to disclose the insignificant nature of the 18 firmware files to the Copyright Office

amounts to a fraud on the Copyright Office in obtaining the registrations.

       Ubiquiti’s fraud further extends to its failure to submit any of the 18 files—files that are

now alleged to be the only sources of registered firmware—to the Copyright Office for the Office

to evaluate. See Ex. 1 (Ubiquiti Copyright Deposit Materials). Instead, Ubiquiti submitted files

named AboutDialog.java, fwsplit.c, and ubnt-mkfwimage.c, which are files that Ubiquiti does not

allege to be part of its Registered or Proprietary Firmware. Ubiquiti’s failure to submit any portion

of the materials it now claims copyright in further demonstrates a fraud carried out on the

Copyright Office in obtaining these registrations.

                        TWENTY-FIRST AFFIRMATIVE DEFENSE

                                      (Independent Creation)

       Cambium incorporates by reference all of the facts and allegations stated for this and other

Affirmative Defenses and other facts and allegations stated in this answer. Plaintiff’s copyright-

based claims are barred, in whole or in part, because Cambium’s software was independently

created. Cambium did not reverse engineer, decompile, or otherwise copy any of Ubiquiti’s

firmware in creating the Elevate Firmware. Indeed, Ubiquiti concedes the point that Cambium’s

Elevate firmware is not infringing:

               the allegation is not that Elevate infringes Ubiquiti’s copyrights,

               but rather, that Defendants’ development, testing, installation and

               marketing of Elevate runs the Ubiquiti Firmware itself, thereby

               infringing Ubiquiti’s copyrights in the Registered Firmware.

DI 77 (Ubiquiti’s Opposition to Motion to Dismiss) at 20 (Emphasis added). Thus, to the extent

that Elevate is alleged to infringe, Cambium’s independent creation of Elevate is a bar to those


                                                117
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 118 of 126 PageID #:2767




claims.

                         TWENTY-SECOND AFFIRMATIVE DEFENSE

                      (Fair Use/De Minimis Use/Scenes a Faire of Copyright)

          Cambium incorporates by reference all of the facts and allegations stated for this and other

Affirmative Defenses and other facts and allegations stated in this answer. Plaintiff’s copyright-

based claims are barred, in whole or in part, by the fair use doctrine, de minimis use doctrine, or

scenes a faire doctrine. Plaintiff alleges merely that Defendants activities in installing Elevate

infringe Ubiquiti’s copyrights:

                 the allegation is not that Elevate infringes Ubiquiti’s copyrights,

                 but rather, that Defendants’ development, testing, installation and

                 marketing of Elevate runs the Ubiquiti Firmware itself, thereby

                 infringing Ubiquiti’s copyrights in the Registered Firmware.

DI 77 (Ubiquiti’s Opposition to Motion to Dismiss) at 20 (Emphasis added). To the extent that

Ubiquiti’s firmware contains any copyright-protected and that such information is used by

Defendants in a manner that violates Ubiquiti’s statutory rights, any use by Cambium of such

information constitutes fair use under the meaning of 17 U.S.C. § 107. Furthermore, to the extent

Cambium has used any copyrighted work owned, such use is too insignificant to establish liability

for copyright infringement. Various software code in the Ubiquiti Firmware is universal or at least

commonplace in similar software programs. Indeed, Ubiquiti’s firmware includes over 16,000 files

and over 1.4 million lines of Public Code that is ubiquitously used on similar wireless networking

devices. Plaintiff’s claims against Defendants based on alleged copyright in such code is barred

by the scenes a faire doctrine.




                                                  118
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 119 of 126 PageID #:2767




                        TWENTY-THIRD AFFIRMATIVE DEFENSE

                                  (Permitted Use of Copyright)

       Cambium incorporates by reference all of the facts and allegations stated for this and other

Affirmative Defenses and other facts and allegations stated in this answer. Plaintiff’s copyright-

based claims are barred, in whole or in part, because Defendant’s use of Plaintiff’s alleged

copyrighted work was pursuant to a license, express or implied, or was otherwise pursuant to the

express, implied, or ostensible permission by persons or entities with the right to permit such use.

Ubiquiti’s software incorporates extensive portions of Public Code, including at least 16,000 files

and over 1.4 million lines of code licensed under the GPL. The licenses that apply to the Public

Code require that Ubiquiti must cause any work that it distributes or publishes, that in whole or in

part contains or is derived from the Public Code, to be licensed as a whole at no charge to all third

parties under the terms of the Public Licenses. To the extent Defendants used code from the

Ubiquiti Firmware, such use is permitted under the GPL that is binding upon Plaintiff.

       Plaintiff alleges that, after Elevate is installed, certain information on the M-series devices

is kept. Such information is not authored by Ubiquiti, but is generated via the use of Ubiquiti’s

devices by customers. To the extent that such information is copyright-protected and Cambium

has used such information, the use is permitted by persons or entities with the right to permit such

use.

                      TWENTY-FOURTH AFFIRMATIVE DEFENSE

                                          (Justification)

       Cambium incorporates by reference all of the facts and allegations stated for this and

other Affirmative Defenses and other facts and allegations stated in this answer. Plaintiff’s Sixth

Claim (Tortious Interference with Contract) is barred, in whole or in part, by the doctrine of


                                                119
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 120 of 126 PageID #:2767




justification. Ubiquiti incorporates vast amounts of Public Code into its firmware, including at

least 16,000 files and over 1.4 million lines of code licensed under the GPL. By contrast,

Ubiquiti has only alleged that portions of 18 firmware files are proprietary—and a significant

number of those are authored by third parties and then only modified by Ubiquiti. Ubiquiti

expressly represents to all users of its firmware that the terms of the GPL apply to their use by

publishing the Public Code on its website with a statement that the GPL applies to that code and

by stating in its license agreements that the terms of open source software licenses apply and take

precedence over its own agreements. See FAC Exs. B and C. To the extent Cambium is found to

have interfered with Ubiquiti’s contract relationships, Cambium did so based on the exercise of

Cambium’s own legal rights and a good-faith claim to a colorable legal right based on Ubiquiti’s

incorporating such vast amounts of Public Code into its firmware and repeatedly acknowledging

that the GPL license applies and takes precedence over its EULA and FULA.

                        TWENTY-FIFTH AFFIRMATIVE DEFENSE

                                     (Competition Privilege)

       Cambium incorporates by reference all of the facts and allegations stated for this and other

Affirmative Defenses and other facts and allegations stated in this answer. Plaintiff’s Eighth Claim

(Intentional Interference with Prospective Economic Advantage) is barred, in whole or in part, by

Cambium’s privilege of fair competition. Cambium’s Elevate firmware is a non-infringing

replacement to Ubiquiti’s firmware. It was developed, marketed, and installed without breaching

any of Ubiquiti’s firmware license agreements. Therefore, to the extent Cambium is found to have

interfered with Ubiquiti’s prospective economic advantage, Cambium did so using only fair and

reasonable means.




                                                120
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 121 of 126 PageID #:2767




                        TWENTY-SIXTH AFFIRMATIVE DEFENSE

                          (Access to Protected Computer Permitted)

       Cambium incorporates by reference all of the facts and allegations stated for this and other

Affirmative Defenses and other facts and allegations stated in this answer. Plaintiff’s Third Claim

(Violation of the Computer Fraud and Abuse Act) is barred, in whole or in part, because any

alleged access to protected computers by Cambium is permitted by persons or entities with the

right to permit such access. Defendants did not access Ubiquiti’s M-series devices “without or in

excess of authorization” under the CFAA because owners of the devices intentionally download

Elevate and explicitly allow Elevate to access their devices through installation.

                      TWENTY-SEVENTH AFFIRMATIVE DEFENSE

               (§ 1201(f) Exemption of the Digital Millennium Copyright Act)

       Cambium incorporates by reference all of the facts and allegations stated for this and other

Affirmative Defenses and other facts and allegations stated in this answer. Cambium is exempt

from Plaintiff’s Fourth Claim (Violations of §§ 1201(a)(1), 1201(a)(2) and 1202(b) of the Digital

Millennium Copyright Act), in whole or in part, under Section 1201(f) of the DMCA.

       To the extent Cambium circumvents a technological measure that effectively controls

access to a particular portion of the Ubiquiti Firmware, Cambium did so for the sole purpose of

identifying and analyzing those elements of the Ubiquiti Firmware that are necessary to achieve

interoperability of an independently created computer program with other programs, and that have

not previously been readily available to Cambium. Any such acts of Cambium do not constitute

copyright infringement.

       To the extent Cambium develop and employ technological means to circumvent a

technological measure, or to circumvent protection afforded by a technological measure that


                                                121
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 122 of 126 PageID #:2767




effectively controls access to a particular portion of the Ubiquiti Firmware, Cambium did so in

order to enable the identification and analysis of those elements of the Ubiquiti Firmware that are

necessary to achieve interoperability of an independently created computer program with other

programs, and that have not previously been readily available to Cambium or for the purpose of

enabling interoperability of an independently created computer program with other programs. The

technological means are necessary to achieve interoperability and does not constitute copyright

infringement.

       To the extent Cambium made the aforementioned information or means available to others,

Cambium did so solely for the purpose of enabling interoperability of an independently created

computer program with other programs. Doing so does not constitute copyright infringement.



                       TWENTY-EIGHTHAFFIRMATIVE DEFENSE

                                (Preemption by Copyright Law)

       Cambium incorporates by reference all of the facts and allegations stated for this and other

Affirmative Defenses and other facts and allegations stated in this answer. Plaintiff’s Fourth Claim

(Violations of §§ 1201(a)(1), 1201(a)(2) and 1202(b) of the Digital Millennium Copyright Act) is

preempted, in whole or in part, by copyright law.



                       TWENTY-NINTH AFFIRMATIVE DEFENSE

                    (Lack of Knowledge about Alleged DMCA Violation)

       Cambium incorporates by reference all of the facts and allegations stated for this and other

Affirmative Defenses and other facts and allegations stated in this answer. Plaintiff’s Fourth Claim

(Violations of §§ 1201(a)(1), 1201(a)(2) and 1202(b) of the Digital Millennium Copyright Act) is


                                                122
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 123 of 126 PageID #:2767




barred from recovery of damages because Defendant was not aware and had no reason to believe

that the alleged acts constituted violations of 17 U.S.C. § 1201.

                           THIRTIETH AFFIRMATIVE DEFENSE

                         (Lack of Standing for Asserting RICO Claims)

       Cambium incorporates by reference all of the facts and allegations stated for this and other

Affirmative Defenses and other facts and allegations stated in this answer. Plaintiff’s Tenth Claim

and Eleventh Claim are barred, in whole or in part, as Plaintiff lacks standing to assert a RICO

claim because, among other reasons, it fails to assert a concrete financial loss, and its alleged injury

is not separate from any injury resulting from what Plaintiff alleges is “racketeering activity.”

                         THIRTY-FIRST AFFIRMATIVE DEFENSE

                                    (Lack of Requisite Control)

       Cambium incorporates by reference all of the facts and allegations stated for this and other

Affirmative Defenses and other facts and allegations stated in this answer. Plaintiff’s claims are

barred, in whole or in part, because Defendants are not liable for the acts of others over whom they

have no control. Plaintiff alleges that Defendants are liable for Cambium’s customers’ use of

Elevate. However, Cambium does not have control over its customers and thus cannot be liable

for their acts, nor can other Defendants.



          RESERVATION OF FED. R. CIV. P. 8(C) DEFENSES AND RIGHT TO
                       MODIFY/AMEND/SUPPLEMENT

       Cambium incorporates by reference all of the facts and allegations stated for this and other

Affirmative Defenses and other facts and allegations stated in this answer. Plaintiff’s FAC may

be barred by any or all of the Affirmative Defenses contemplated by Rule 8 of the Federal Rules

of Civil Procedures. The extent to which Plaintiff’s claims may be barred by one or more of said

                                                  123
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 124 of 126 PageID #:2767




affirmative defenses not specifically set out above cannot be determined until Defendant has had

the opportunity to conduct adequate discovery. Therefore, Defendant reserves the right to amend

this Answer for the purpose of asserting any additional defenses based upon evidence obtained

during the course of discovery.



                                   PRAYER FOR RELIEF

       WHEREFORE, Defendants Cambium Networks, Inc., Cambium Networks, Ltd, Blip

Networks, LLC, Winncom Technologies, Inc., Sakid Ahmed, and Dmitry Moiseev request that the

Court enter a judgment in Defendants’ favor and against Plaintiff and provide Defendants the

following relief.

       1.      That this Court find that the Ubiquiti’s airOS software is a work based on

               OpenWRT and UBoot software within the meaning of the GNU General Public

               License.

       2.      That this Court find that Defendants are entitled, pursuant to the terms and

               conditions of the applicable GNU General Public License, to obtain and freely use

               the source code for Ubiquiti’s airOS software.

       3.      That this Court find that this case is “exceptional” for purposes of awarding

               Defendants their reasonable attorneys’ fees and costs incurred in connection with

               this action.

       4.      That Defendants be awarded reasonable attorneys’ fees and costs incurred in

               connection with this action and as prevailing parties including, but not limited to

               the following statutory provisions: 17 U.S.C. § 505, 17 U.S.C. § 1203, and 15

               U.S.C. § 1117.


                                               124
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 125 of 126 PageID #:2767




                                 Demand for Jury Trial

       Defendants Cambium Networks, Inc., Cambium Networks, Ltd, Blip Networks, LLC,

Winncom Technologies, Inc., Sakid Ahmed, and Dmitry Moiseev demand a trial by jury on all

claims and issues so triable.

Dated: December 26, 2019                         Respectfully submitted,

                                             MICHAEL BEST & FRIEDRICH, LLP

                                             /s/ James P. Fieweger
                                             One of their attorneys

                                             Arthur J. Gollwitzer (06225038)
                                             agollwitzer@michaelbest.com
                                             James P. Fieweger (6206915)
                                             jpfieweger@michaelbest.com
                                             MICHAEL BEST & FRIEDRICH, LLP
                                             444 West Lake Street, Suite 3200
                                             Chicago, Illinois 60606
                                             312.222.0800 (Phone)


                                             G. Hopkins Guy III (CA Bar No. 124811)
                                             hop.guy@bakerbotts.com
                                             Jon V. Swenson (CA Bar No. 233054)
                                             jon.swenson@bakerbotts.com
                                             Karina Smith (CA Bar No. 286680)
                                             karina.smith@bakerbotts.com
                                             BAKER BOTTS LLP
                                             1001 Page Mill Road Building One, Suite 200
                                             Palo Alto, CA 94304-1007
                                             650.739.7500 (Phone)
                                             650.739.7699 (Facsimile)


                                             Attorneys for Defendants Cambium Networks,
                                             Inc. et. al




                                           125
 Case: 1:18-cv-05369 Document #: 95 Filed: 12/26/19 Page 126 of 126 PageID #:2767




                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 26, 2019 I electronically filed the foregoing

DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSE TO UBIQUITI NETWORKS,

INC.’S FIRST AMENDED COMPLAINT with the Clerk of the Court using the CM/ECF

system. I certify that all participants in the case are registered CM/ECF users.



                                                             /s/ James P. Fieweger




Arthur J. Gollwitzer (06225038)
agollwitzer@michaelbest.com
James P. Fieweger (6206915)
jpfieweger@michaelbest.com
MICHAEL BEST & FRIEDRICH, LLP
444 West Lake Street, Suite 3200
Chicago, Illinois 60606
312.222.0800




                                                126
